Exhibit 10.11


Conformed through Thirteenth Amendment, dated as of August 10, 2018


THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


dated as of December 3, 2010


among


PDC FUNDING COMPANY, LLC, as Seller,

PATTERSON COMPANIES, INC., as Servicer,

THE CONDUITS PARTY HERETO,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

THE PURCHASER AGENTS PARTY HERETO


and


MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.)
as Agent









--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


ARTICLE I
PURCHASE ARRANGEMENTS    2

Section 1.1
Purchase Facility    2

Section 1.2
Increases; Sale of Asset Portfolio    2

Section 1.3
Decreases    4

Section 1.4
Payment Requirements    5

Section 1.5
Deemed Exchange    5

Section 1.6
RPA Deferred Purchase Price    5

ARTICLE II
PAYMENTS AND COLLECTIONS    6

Section 2.1
Payments    6

Section 2.2
Collections Prior to Amortization    6

Section 2.3
Collections Following Amortization    8

Section 2.4
Ratable Payments    9

Section 2.5
Payment Rescission    9

Section 2.6
Maximum Purchases In Respect of the Asset Portfolio    9

Section 2.7
Clean-Up Call; Limitation on Payments    10

Section 2.8
Investment of Collections in Second-Tier Account    10

ARTICLE III
CONDUIT PURCHASES    11

Section 3.1
CP Costs    11

Section 3.2
CP Costs Payments    11

Section 3.3
Calculation of CP Costs    11

ARTICLE IV
FINANCIAL INSTITUTION FUNDING    11

Section 4.1
Financial Institution Funding    11

Section 4.2
Financial Institution Yield Payments    12

Section 4.3
Selection and Continuation of Rate Tranche Periods    12

Section 4.4
Financial Institution Discount Rates    12

Section 4.5
Suspension of the LIBO Rate or Replacement of the LIBO Rate    13

Section 4.6
Extension of Liquidity Termination Date    14

ARTICLE V
REPRESENTATIONS AND WARRANTIES    16

Section 5.1
Representations and Warranties of the Seller Parties    16

ARTICLE VI
CONDITIONS OF PURCHASES    21

Section 6.1
Conditions Precedent to Initial Purchase and Deemed Exchange    21



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 6.2
Conditions Precedent to All Purchases    21

ARTICLE VII
COVENANTS    22

Section 7.1
Affirmative Covenants of The Seller Parties    22

Section 7.2
Negative Covenants of The Seller Parties    30

Section 7.3
Hedging Agreements    31

ARTICLE VIII
ADMINISTRATION AND COLLECTION    33

Section 8.1
Designation of Servicer    33

Section 8.2
Duties of Servicer    33

Section 8.3
Collection Notices    35

Section 8.4
Responsibilities of Seller    35

Section 8.5
Reports    35

Section 8.6
Servicing Fees    35

ARTICLE IX
AMORTIZATION EVENTS    36

Section 9.1
Amortization Events    36

Section 9.2
Remedies    38

ARTICLE X
INDEMNIFICATION    39

Section 10.1
Indemnities by The Seller Parties    39

Section 10.2
Increased Cost and Reduced Return    41

Section 10.3
Other Costs and Expenses    42

Section 10.4
Allocations    43

Section 10.5
Accounting Based Consolidation Event    43

Section 10.6
Required Rating    43

ARTICLE XI
AGENT    44

Section 11.1
Authorization and Action    44

Section 11.2
Delegation of Duties    44

Section 11.3
Exculpatory Provisions    44

Section 11.4
Reliance by Agent    45

Section 11.5
Non-Reliance on Agent and Other Purchasers    45

Section 11.6
Reimbursement and Indemnification    45

Section 11.7
Agent in its Individual Capacity    45

Section 11.8
Successor Agent    46

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS    46



 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 12.1
Assignments    46

Section 12.2
Participations    48

Section 12.3
Federal Reserve    48

Section 12.4
Collateral Trustee    48

ARTICLE XIII
PURCHASER AGENTS    48

Section 13.1
Purchaser Agents    48

ARTICLE XIV
MISCELLANEOUS    49

Section 14.1
Waivers and Amendments    49

Section 14.2
Notices    50

Section 14.3
Ratable Payments    50

Section 14.4
Protection of Ownership Interests of the Purchasers    51

Section 14.5
Confidentiality    51

Section 14.6
Bankruptcy Petition    52

Section 14.7
Limitation of Liability    52

Section 14.8
CHOICE OF LAW    53

Section 14.9
CONSENT TO JURISDICTION    53

Section 14.10
WAIVER OF JURY TRIAL    53

Section 14.11
Integration; Binding Effect; Survival of Terms    53

Section 14.12
Counterparts; Severability; Section References    54

Section 14.13
MUFG Roles and Purchaser Agent Roles    54

Section 14.14
Characterization    54

Section 14.15
Excess Funds    55

Section 14.16
Intercreditor Agreement    55

Section 14.17
Confirmation and Ratification of Terms    55

Section 14.18
Consent    56

Section 14.19
USA PATRIOT Act Notice    56





 
iii
 




--------------------------------------------------------------------------------






EXHIBITS

Exhibit I    -     Definitions
Exhibit II     -    Form of Purchase Notice
Exhibit III    -    Places of Business of the Seller Parties; Locations
            of Records; Federal Employer Identification Number(s)
Exhibit IV    -    Names of Collection Banks; Collection Accounts
Exhibit V    -    Form of Compliance Certificate
Exhibit VI    -    Form of Collection Account Agreement
Exhibit VII    -    Form of Assignment Agreement
Exhibit VIII    -    Credit and Collection Policy
Exhibit IX    -    Form of Contract(s)
Exhibit X    -    Form of Monthly Report
Exhibit XI    -    Form of Performance Undertaking
Exhibit XII    -    Form of Postal Notice
Exhibit XIII    -    Form of DPP Report
SCHEDULES
Schedule A     -    Commitments, Payment Addresses, Conduit Purchase Limits,
Purchaser
            Agents and Related Financial Institutions
Schedule B    -    Documents to be delivered to Agent and Each Purchaser Agent
on or
            prior to the Initial Purchase
Schedule C    -    Payment Instructions




iv



--------------------------------------------------------------------------------







INDEX OF DEFINED TERMS
DEFINED IN THE BODY OF THE AGREEMENT
Affected Financial Institution    47
Agent
1

Agent’s Account
6

Aggregate Reduction
5

Amortization Event
36

Asset Portfolio
4

Assignment Agreement
47

Conduits
1

Consent Notice
14

Consent Period
14

Deemed Exchange
5

Extension Notice
14

Financial Institutions
1

Indemnified Amounts
39

Indemnified Party
39

MUFG
1

MUFG Conduit
1

MUFG Roles
54

Non-Renewing Financial Institution
14

Obligations
6

Other Costs
42

Other Sellers
43

Participant
48

Payment Instruction
5

PDCo
1

Prior Agreement
1

Proposed Reduction Date
4

Purchase
2

Purchase Notice
2

Purchaser Agent Roles
54

Purchaser Agents
1

Purchasing Financial Institutions
47

Ratings Request
42

Reduction Notice
4

Required Ratings
42

RPA Deferred Purchase Price
5

Seller
1

Seller Parties
1

Seller Party
1

Servicer
33

Servicing Fee
35

Terminating Financial Institution
15

Terminating Rate Tranche
12

Termination Date
8



v



--------------------------------------------------------------------------------





Termination Percentage
8





vi



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This Third Amended and Restated Receivables Purchase Agreement, dated as of
December 3, 2010, is by and among PDC Funding Company, LLC, a Minnesota limited
liability company (the “Seller”), Patterson Companies, Inc., a Minnesota
corporation (together with its successors and assigns “PDCo”), as initial
Servicer (Servicer together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to this Agreement under the heading
“Financial Institution” (together with any of their respective successors and
assigns hereunder, the “Financial Institutions”), the entities listed on
Schedule A to this Agreement under the heading “Conduit” (together with any of
their respective successors and assigns hereunder, the “Conduits”), the entities
listed on Schedule A to this Agreement under the heading “Purchaser Agent”
(together with any of their respective successors and assigns hereunder, the
“Purchaser Agents”) and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ,
Ltd.) (“MUFG”), as assignee of JPMorgan, as agent for the Purchasers hereunder
or any successor agent hereunder (together with its successors and assigns
hereunder, the “Agent”). Unless defined elsewhere herein, capitalized terms used
in this Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
The Seller Parties, MUFG and certain other financial institutions, Victory
Receivables Corporation (the “MUFG Conduit”) and certain other commercial paper
conduits and JPMorgan are parties to that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of March 19, 2010 (as amended
supplemented, or otherwise modified through the date hereof excluding this
Agreement, the “Prior Agreement”).
The parties to the Prior Agreement are entering into the Closing Date Assignment
Agreement as of the date hereof and, in connection therewith, the parties hereto
now desire to amend and restate the Prior Agreement in its entirety to read as
set forth herein.
MUFG has been requested and is willing to act as Agent on behalf of the Conduits
and the Financial Institutions in accordance with the terms hereof.
AGREEMENT
Now therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1, the Prior Agreement is hereby amended and
restated in its entirety to read as follows:
ARTICLE I

PURCHASE ARRANGEMENTS





--------------------------------------------------------------------------------





Section 1.1    Purchase Facility.
(a)    Upon the terms and subject to the conditions hereof, during the period
from the date hereof to but not including the Facility Termination Date, Seller
shall sell and assign, as described in Section 1.2(b), the Asset Portfolio to
Agent for the benefit of the Purchasers, as applicable. In accordance with the
terms and conditions set forth herein, each Conduit may, at its option, instruct
Agent to make cash payments to Seller of the related Cash Purchase Price in
respect of the Asset Portfolio (each such cash payment, a “Purchase”) on behalf
of such Conduit, or if any Conduit shall decline to make such Purchase, Agent
shall make such Purchase, on behalf of such declining Conduit’s Related
Financial Institutions, in each case and from time to time in an aggregate
amount not to exceed at such time (i) in the case of each Conduit, its Conduit
Purchase Limit and (ii) in the aggregate, the lesser of (A) the Purchase Limit
and (B) the aggregate amount of the Commitments. Any amount not paid for the
Asset Portfolio hereunder as Cash Purchase Price shall be paid to Seller as the
RPA Deferred Purchase Price pursuant to, and only to the extent required by, the
priority of payments set forth in Sections 2.2(b) and (c) and otherwise pursuant
to the terms of this Agreement (including Section 2.6).
(b)    Seller may, upon at least 10 Business Days’ prior notice to Agent and
each Purchaser Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
(i) each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (ii) the aggregate of the Conduit
Purchase Limits for all of the Conduits shall also be terminated in whole or
reduced in part, ratably among the Conduits, by an amount equal to such
termination or reduction in the Purchase Limit.
Section 1.2    Increases; Sale of Asset Portfolio.
(a)    Increases. Seller shall provide Agent and each Purchaser Agent with at
least two Business Days’ prior notice in a form set forth as Exhibit II hereto
of each Purchase (a “Purchase Notice”). Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable, shall
specify the requested Cash Purchase Price (which shall not be less than
$10,000,000 and in additional increments of $100,000) and the requested date of
such Purchase (which, in the case of any Purchase (after the initial Purchase
and Deemed Exchange hereunder), shall only be on a Settlement Date) and, in the
case of a Purchase, if the Cash Purchase Price thereof is to be funded by any of
the Financial Institutions, the requested Discount Rate and Rate Tranche Period
and shall be accompanied by a current listing of all Receivables (including any
Receivables to be purchased by Seller under the Receivables Sale Agreement on
the date of such Purchase specified in such Purchase Notice). Following receipt
of a Purchase Notice, Agent will promptly notify the MUFG Conduit of such
Purchase Notice, each Purchaser Agent will promptly notify the Conduit in such
Purchaser Agent’s Purchaser Group of such Purchase Notice and Agent and each
Purchaser Agent will identify the Conduits that agree to make the Purchase. If
any Conduit declines to make a proposed Purchase, Seller may cancel the Purchase
Notice or, in the absence of such a cancellation, the Purchase of such
Receivables, Related Security and Collections, which such


2



--------------------------------------------------------------------------------





Conduit has declined to Purchase, will be made by such declining Conduit’s
Related Financial Institution(s) in accordance with the rest of this Section
1.2(a). If the proposed Purchase or any portion thereof is to be made by any of
the Financial Institutions, Agent shall send notice of the proposed Purchase to
the MUFG Conduit’s Related Financial Institution and/or the applicable Purchaser
Agent shall send notice of the proposed Purchase to the Related Financial
Institutions in such Purchaser Agent’s Purchaser Group, as applicable, in each
case concurrently by telecopier or email specifying (i) the date of such
Purchase, which date must be at least one Business Day after such notice is
received by the applicable Financial Institutions, (ii) each Financial
Institution’s Pro Rata Share of the aggregate Cash Purchase Price in respect of
such Receivables, Related Security and Collections of the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing and (iii)
the requested Discount Rate and the requested Rate Tranche Period. On the date
of each Purchase, upon satisfaction of the applicable conditions precedent set
forth in Article VI and the conditions set forth in this Section 1.2(a), the
Conduits and/or the Financial Institutions, as applicable, shall deposit to the
Facility Account, in immediately available funds, no later than 12:00 noon
(Chicago time), an amount equal to (i) in the case of a Conduit that has agreed
to make such Purchase, such Conduit’s Pro Rata Share of the aggregate Cash
Purchase Price of the Receivables, Related Security and Collections in respect
of such Purchase or (ii) in the case of a Financial Institution, such Financial
Institution’s Pro Rata Share of the aggregate Cash Purchase Price of the
Receivables, Related Security and Collections the Financial Institutions in such
Financial Institution’s Purchaser Group are then purchasing. Each Financial
Institution’s Commitment hereunder shall be limited to purchasing the assets in
the Asset Portfolio that the Conduit in such Financial Institution’s Purchaser
Group has declined to Purchase. Each Financial Institution’s obligation shall be
several, such that the failure of any Financial Institution to make available to
Seller any funds in connection with any Purchase shall not relieve any other
Financial Institution of its obligation, if any, hereunder to make funds
available on the date of such Purchase, but no Financial Institution shall be
responsible for the failure of any other Financial Institution to make funds
available in connection with any Purchase.
Notwithstanding anything to the contrary set forth in this Section 1.2(a) or
otherwise in this Agreement, the parties hereto hereby acknowledge and agree
that any Financial Institution may, in its reasonable discretion, by written
notice (a “Delayed Purchase Notice”) delivered to the Agent and the Seller no
later than 12:00 p.m. (Chicago time) on the Business Day immediately preceding
the applicable Purchase date elect (subject to the proviso below) with respect
to any Purchase to pay its Pro Rata Share of the aggregate Cash Purchase Price
of the Receivables, Related Security and Collections on or before the
thirty-fifth (35th) day following the date of the related Purchase Notice (or if
such day is not a Business Day, then on the next succeeding Business Day) (the
“Delayed Purchase Date”), rather than on the date requested in such Purchase
Notice (any Financial Institution making such an election, a “Delayed Financial
Institution”); provided, that, with respect to each Financial Institution’s
Purchaser Group, an amount equal to 10.0% of such Financial Institution’s
Purchaser Group’s Commitment may not be subject to a Delayed Purchase Date.
No Delayed Financial Institution (or, for the avoidance of doubt, its related
Conduit) shall be obligated to pay its Pro Rata Share of the applicable
aggregate Cash Purchase Price until the


3



--------------------------------------------------------------------------------





applicable Delayed Purchase Date. A Delayed Financial Institution shall pay its
Pro Rata Share of the applicable aggregate Cash Purchase Price on the applicable
Delayed Purchase Date in accordance with this Section 1.2(a); provided, however,
that a Delayed Financial Institution may, in its sole discretion, pay its Pro
Rata Share of the applicable aggregate Cash Purchase Price on any Business Day
prior to such Delayed Purchase Date. The Seller shall be obligated to accept the
proceeds of such Delayed Financial Institution’s portion of the applicable Cash
Purchase Price on the applicable Delayed Purchase Date in accordance with this
Section 1.2(a).
The parties hereto hereby acknowledge and agree that they are implementing the
delayed funding mechanics provided for in this Section for the purpose of
effecting a more favorable “liquidity coverage ratio” (including as set forth in
“Basel III” or as “Basel III” or portions thereof may be adopted in any
particular jurisdiction) with respect to one or more Financial Institutions (or
its holding company). Upon the occurrence of any Regulatory Change reasonably
likely to eliminate such favorable effects with respect to all Financial
Institutions, so long as no Amortization Event or Potential Amortization Event
has occurred and is continuing, the Seller and Servicer may request in writing
delivered to the Agent and each Purchaser Agent that this Agreement be amended
such that the delayed funding mechanics set forth in this Section are removed.
The Agent and each Purchaser Agent shall promptly notify the Seller and Servicer
if they consent to such request and such request may be accepted or rejected by
such parties in their sole discretion. Failure of the Agent or any Purchaser
Agent to notify the Seller or the Servicer within ten (10) Business Days shall
be deemed to constitute a rejection of such request.
(b)    Sale of Asset Portfolio. In accordance with Sections 1.1(a) and 1.2(a),
Seller hereby sells, assigns and transfers to Agent (on behalf of Purchasers),
for the related Cash Purchase Price and the RPA Deferred Purchase Price,
effective on and as of the date of each Purchase by any Purchaser hereunder, all
of its right, title and interest in, to and under all Receivables and the
Related Security and Collections relating to such Receivables (other than
Seller’s title in and to the Second-Tier Account and the Facility Account, each
of which shall remain with Seller), whether currently existing or thereafter
acquired (the assets sold, assigned and transferred to include not only the
Receivables, Collections and Related Security (other than Seller’s title in and
to the Second-Tier Account and the Facility Account) existing as of the date of
such Purchase but also all future Receivables and such Related Security and
Collections acquired by Seller from time to time as provided herein).
Purchaser’s right, title and interest in and to such assets is herein called the
“Asset Portfolio”.
Section 1.3    Decreases. Seller shall provide Agent with an irrevocable prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of the Aggregate Capital from Collections and
Agent will promptly notify each Purchaser of such Reduction Notice after Agent’s
receipt thereof. Such Reduction Notice shall designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of the Aggregate
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of the Aggregate Capital to be reduced that
shall be applied ratably to the aggregate Capital of the Conduits and the
Financial Institutions in accordance with the amount of Capital (if any) owing
to the Conduits (ratably to each Conduit, based on the ratio of such Conduit’s
Capital at such time to the aggregate Capital of all the Conduits at such time),
on


4



--------------------------------------------------------------------------------





the one hand, and the amount of Capital (if any) owing to the Financial
Institutions (ratably to each Financial Institution, based on the ratio of such
Financial Institution’s Capital at such time to the aggregate Capital of all of
the Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”), without regard to any unpaid RPA Deferred Purchase Price. Only one
(1) Reduction Notice shall be outstanding at any time. Concurrently with any
reduction of the Aggregate Capital pursuant to this Section, Seller shall pay to
the applicable Purchaser all Broken Funding Costs arising as a result of such
reduction. No Aggregate Reduction will be made following the occurrence of the
Amortization Date without the prior written consent of Agent.
Section 1.4    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement or any other
Transaction Document shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (Chicago time) on the day when due in
immediately available funds, and if not received before 11:00 a.m. (Chicago
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to (i) Agent, they shall be paid to Agent for its own
account, in accordance with the applicable instructions set forth on Schedule C
and (ii) any Purchaser Agent or Purchaser, they shall be paid to the Purchaser
Agent for such Person’s Purchaser Group, for the account of such Person, in
accordance with the applicable instructions set forth on Schedule C, in each
case until otherwise notified by Agent or the related Purchaser Agent, as
applicable (each instruction set forth in clauses (i) and (ii) being a “Payment
Instruction”). Upon notice to Seller, Agent (on behalf of itself and/or any
Purchaser) may debit the Facility Account for all amounts due and payable
hereunder. All computations of Financial Institution Yield, per annum fees or
discount calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under any Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed. If any amount hereunder or under any
other Transaction Document shall be payable on a day which is not a Business
Day, such amount shall be payable on the next succeeding Business Day.
Section 1.5    Deemed Exchange. Notwithstanding the otherwise applicable
conditions precedent to payments in respect of the Asset Portfolio hereunder,
upon the effectiveness of this Agreement in accordance with its terms and the
effectiveness of the Closing Date Assignment Agreement in accordance with its
terms, each Purchaser shall be deemed to have delivered and released its
undivided interests in the “Purchaser Interest” under (and as defined in) the
Prior Agreement as of the date hereof in a contemporaneous exchange for the
acquisition of the Asset Portfolio hereunder in an amount equal to the
outstanding principal amount of all outstanding “Capital” (as defined in the
Prior Agreement) advanced in respect of the initial purchase under the Prior
Agreement or any subsequent “Incremental Purchase” under and as defined in the
Prior Agreement. Such deemed exchange under the Prior Agreement and the initial
Purchase hereunder (the “Deemed Exchange”) shall constitute a replacement of all
outstanding principal amounts of the outstanding “Capital” made under the Prior
Agreement by way of such initial Purchase hereunder.
Section 1.6    RPA Deferred Purchase Price. Subject to the application of
Collections as RPA Deferred Purchase Price as permitted on each Settlement Date
pursuant to


5



--------------------------------------------------------------------------------





Sections 2.2(b), 2.2(c) and 2.6, on each Business Day on and after the Final
Payout Date, Servicer, on behalf of Agent and the Purchasers, shall pay to
Seller an amount as deferred purchase price (the “RPA Deferred Purchase Price”)
equal to the Collections of Receivables then held or thereafter received by
Seller (or Servicer on its behalf) less any accrued and unpaid Servicing Fee.
ARTICLE II    

PAYMENTS AND COLLECTIONS
Section 2.1    Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to Agent when due, for the account
of Agent, or the relevant Purchaser or Purchasers, on a full recourse basis: (a)
all amounts accrued or payable by Seller to any such Person as described in
Section 2.2 and (b) each of the following amounts, to the extent that such
amounts are not paid in accordance with Section 2.2: (i) such fees as set forth
in each Fee Letter (which fees collectively shall be sufficient to pay all fees
owing to the Financial Institutions), (ii) all amounts payable as CP Costs,
(iii) all amounts payable as Financial Institution Yield, (iv) all amounts
payable as Deemed Collections (which shall be immediately due and payable by
Seller and applied to reduce the outstanding Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant
to Section 2.5 or 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables, (viii)
all Broken Funding Costs, (ix) all Hedging Obligations and (x) all Default Fees
(the fees, amounts and other obligations described in clauses (a) and (b)
collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or any Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to Servicer for payment in accordance with the terms and conditions hereof and,
at all times prior to such payment, such Collections or Deemed Collections shall
be held in trust by Seller for the exclusive benefit of the Purchasers and
Agent.
Section 2.2    Collections Prior to Amortization.
(a)    Collections Generally. On any day prior to the Amortization Date that
Servicer receives any Collections and/or Deemed Collections, such Collections
and/or Deemed Collections shall be set aside and held in trust by Servicer for
the benefit of Agent and the Purchasers in the Collection Accounts in the manner
set forth in Sections 7.1(j) and 8.2. Prior to the Amortization Date, all such
amounts shall be applied as set forth in this Section 2.2. Servicer shall, on
each Settlement Date, determine the amount of Collections set aside in
accordance with the first sentence of this Section 2.2 during the related
Settlement Period which constitute Principal Collections and the portion of such
Collections which constitute Finance Charge Collections. On each Settlement
Date, Servicer shall remit the Principal Collections set aside pursuant to this
subsection (a) to the Second-Tier Account (to the extent such Principal


6



--------------------------------------------------------------------------------





Collections are not already on deposit therein) to be distributed in accordance
with subsection (b) below and Servicer shall remit the Finance Charge
Collections set aside pursuant to this subsection (a) to the Second-Tier Account
(to the extent such Finance Charge Collections are not already on deposit
therein) to be distributed in accordance with subsection (c) below.
(b)    Application of Principal Collections. On each Settlement Date, Servicer
will apply the Principal Collections on deposit in the Second-Tier Account in
accordance with the applicable Payment Instructions pursuant to Section 2.2(a)
to make the following distributions in the following amounts and order of
priority:
first, to each Terminating Financial Institution, an amount equal to such
Terminating Financial Institution’s Termination Percentage of such Principal
Collections for the ratable reduction of the Capital of each such Terminating
Financial Institution,
second, subject to Section 2.6, if any Purchase Notice shall have been delivered
in accordance with Section 1.2(a), to Seller to fund the Cash Purchase Price of
the Purchase to be made on such date; otherwise, to Agent for the account of the
Purchasers (other than any Terminating Financial Institution) as a further
reduction of the Aggregate Capital, and
third, subject to Section 2.6, to the extent of any such amounts remaining after
such payments, to be applied as if they were Finance Charge Collections in
accordance with the priority of payments set forth in subsection (c) below.
(c)    Application of Finance Charge Collections. On each Settlement Date,
Servicer will apply (i) the Finance Charge Collections on deposit in the
Second-Tier Account and (ii) all remaining Principal Collections after making
the distributions pursuant to clauses first and second of subsection (b) above,
pursuant to Section 2.2(a), together with the applicable Hedge Floating Amount,
if any, paid to Seller by each Hedge Provider and any net income from Permitted
Investments deposited to the Second-Tier Account pursuant to Section 2.8, in
accordance with the applicable Payment Instructions, to make the following
distributions in the following amounts and order of priority:
first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,
second, to Agent for the account of the Purchasers, all accrued and unpaid fees
under any Fee Letter and all accrued and unpaid CP Costs and Financial
Institution Yield, including any accrued CP Costs and Financial Institution
Yield in respect of Capital reduced pursuant to clause second of subsection (b)
above, together with any Broken Funding Costs,
third, if Servicer is not then Seller or an Affiliate of Seller, to Servicer in
payment of the Servicing Fee,


7



--------------------------------------------------------------------------------





fourth, to Agent as a reduction of Aggregate Capital an amount necessary to pay
in full the Outstanding Balance of any Receivables that became Defaulted
Receivables during the related Settlement Period and Receivables that became
Defaulted Receivables during any prior Settlement Period that have not
previously been the subject of payment hereunder,
fifth, if Seller or an Affiliate of Seller is then acting as Servicer, to
Servicer in payment of the Servicing Fee,
sixth, to the applicable Persons, for the ratable payment in full of all other
unpaid Obligations, and
seventh, the balance, if any, in the following priority: first, to Agent for
deposit to the Second-Tier Account if the conditions of Section 7.3 requiring
that the Hedging Agreements be in effect have occurred, but the Hedging
Agreements are not then in effect (such amount to be set aside and held in trust
for application in accordance with this Section 2.2(c) on the next occurring
Settlement Date) and then second, subject to Section 2.6, to Seller as RPA
Deferred Purchase Price.
(d)    Each Terminating Financial Institution shall be allocated a ratable
portion of Collections from the Liquidity Termination Date that such Terminating
Financial Institution did not consent to extend (as to such Terminating
Financial Institution, the “Termination Date”), until, with respect to a
Terminating Financial Institution, such Terminating Financial Institution’s
Capital, if any, shall be paid in full and the applicable, ratable portion of
the RPA Deferred Purchase Price allocable to such Terminating Financial
Institution’s portion of the Asset Portfolio has been paid in full in accordance
with the priority of payments set forth in Section 2.2(b). This ratable portion
shall be calculated on the Termination Date of each Terminating Financial
Institution as a percentage equal to (i) Capital of such Terminating Financial
Institution outstanding on its Termination Date, divided by (ii) the Aggregate
Capital outstanding on such Termination Date (the “Termination Percentage”).
Each Terminating Financial Institution’s Termination Percentage shall remain
constant prior to the Amortization Date. On and after the Amortization Date,
each Termination Percentage shall be disregarded, and each Terminating Financial
Institution’s Capital shall be reduced ratably with all Financial Institutions
in accordance with Section 2.3.
Section 2.3    Collections Following Amortization. On the Amortization Date and
on each day thereafter, Servicer shall set aside and hold in trust for the
benefit of Agent and the Purchasers, in the Collection Accounts in the manner
set forth in Sections 7.1(j) and 8.2, all Collections and/or Deemed Collections
received on such day and any additional amount for the payment of any Aggregate
Unpaids owed by Seller and not previously paid by Seller in accordance with
Section 2.1. On and after the Amortization Date, Servicer shall, at any time
upon the request from time to time by (or pursuant to standing instructions
from) Agent (i) remit to the Second-Tier Account the amounts set aside pursuant
to the preceding sentence (to the extent such amounts are not already on deposit
therein), and (ii) apply such amounts at Agent’s direction to reduce the
Aggregate Capital and any other Aggregate Unpaids (it being understood and
agreed that, in any event, no portion of the RPA Deferred Purchase Price may be
paid to


8



--------------------------------------------------------------------------------





Seller on a date on or after the Amortization Date and prior to the Final Payout
Date). If there shall be insufficient funds on deposit for Servicer to
distribute funds in payment in full of the aforementioned amounts, Servicer
shall distribute funds in accordance with the applicable Payment Instructions:
first, to the reimbursement of Agent’s, each Purchaser’s and each Purchaser
Agent’s costs of collection and enforcement of this Agreement,
second, ratably to the payment of all accrued and unpaid fees under any Fee
Letter and all accrued and unpaid CP Costs and Financial Institution Yield,
third, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables,
including the Servicing Fee, if Seller, or one of its Affiliates is not then
acting as Servicer,
fourth, to the ratable reduction of Aggregate Capital to zero,
fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,
sixth, to the ratable payment in full of all other Aggregate Unpaids, and
seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero and
this Agreement has terminated in accordance with its terms, to Seller as RPA
Deferred Purchase Price, any remaining Collections.
Section 2.4    Ratable Payments. Collections applied to the payment of Aggregate
Unpaids shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth in Sections 2.2 and 2.3
above, shall be shared ratably (within each priority) among Agent, the Purchaser
Agents and the Purchasers in accordance with the amount of such Aggregate
Unpaids owing to each of them in respect of each such priority.
Section 2.5    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to Agent
(for application to the Person or Persons who suffered such rescission, return
or refund), the full amount thereof, plus the Default Fee from the date of any
such rescission, return or refunding, in each case, if such rescinded amounts
have not been paid under Section 2.2.


9



--------------------------------------------------------------------------------





Section 2.6    Maximum Purchases In Respect of the Asset Portfolio.
Notwithstanding anything to the contrary in this Agreement, Seller shall ensure
that the Net Portfolio Balance shall at no time be less than the sum of (i) the
Aggregate Capital at such time, plus (ii) the Credit Enhancement at such time.
If, on any date of determination, the sum of (i) the Aggregate Capital, plus
(ii) the Credit Enhancement exceeds the Net Portfolio Balance, in each case at
such time, Seller shall pay to the Purchasers within one (1) Business Day an
amount to be applied to reduce the Aggregate Capital (allocated ratably based on
the ratio of each Purchaser’s Capital at such time to the Aggregate Capital at
such time), such that after giving effect to such payment, the Net Portfolio
Balance equals or exceeds the sum of (i) the Aggregate Capital, plus (ii) the
Credit Enhancement, in each case at such time; provided however, that if on any
Settlement Date, the Net Portfolio Balance is less than the sum of (i) the
Aggregate Capital, plus (ii) the Credit Enhancement, in each case at such time,
the payment in full of the amount required by the previous sentence shall be
made prior to any distributions are made pursuant to Section 2.2(b).
Section 2.7    Clean-Up Call; Limitation on Payments.
(a)    Clean Up Call. In addition to Seller’s rights pursuant to Section 1.3,
Seller shall have the right (after providing written notice to Agent and each
Purchaser Agent in accordance with the Required Notice Period), at any time
following the reduction of the Aggregate Capital to a level that is less than
10.0% of the Purchase Limit as of the date hereof, to repurchase from the
Purchasers all, but not less than all, of the Asset Portfolio at such time. The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds. Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Purchaser, any Purchaser Agent or
Agent. If, at any time, Servicer is not Seller or an Affiliate of Seller, Seller
may waive its repurchase rights under this Section 2.7(a) by providing a written
notice of such waiver to Agent and each Purchaser Agent.
(b)    Purchasers’ and Agent’s Limitation on Payments. Notwithstanding any
provision contained in this Agreement or any other Transaction Document to the
contrary, none of the Purchasers or Agent shall, and none of them shall be
obligated (whether on behalf of a Purchaser or otherwise) to, pay any amount to
Seller in respect of any portion of the RPA Deferred Purchase Price, except to
the extent that Collections are available for distribution to Seller in
accordance with this Agreement. In addition, notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, the
obligations of any Purchaser that is a commercial paper conduit or similar
vehicle under this Agreement or under any other Transaction Document shall be
payable by such Purchaser or successor or assign solely to the extent of funds
received from Seller in accordance herewith or from any party to any Transaction
Document in accordance with the terms thereof in excess of funds necessary to
pay such Person’s matured and maturing Commercial Paper or other senior
indebtedness of such Person when due. Any amount which Agent or a Purchaser is
not obligated to pay pursuant to the operation of the two preceding sentences
shall not constitute a claim (as defined in § 101 of the Federal Bankruptcy
Code) against, or corporate obligation of, any Purchaser or Agent, as


10



--------------------------------------------------------------------------------





applicable, for any such insufficiency unless and until such amount becomes
available for distribution to Seller pursuant to the terms hereof.
Section 2.8    Investment of Collections in Second-Tier Account. All amounts
from time to time held in, deposited in or credited to, the Second-Tier Account
shall be invested by Servicer (as agent for Agent) in Permitted Investments
selected in writing by Servicer. All such investments shall at all times be held
by or on behalf of Agent for the benefit of the Purchasers and the Hedge
Providers (if any), provided, that neither Agent, any Purchaser nor the Hedge
Providers shall be held liable in any way by reason of any loss arising from the
investment of amounts on deposit in the Second-Tier Account in Permitted
Investments. All income or other gain from investment of monies deposited in or
credited to the Second-Tier Account shall be deposited in or credited to the
Second-Tier Account immediately upon receipt, and any loss resulting from such
investment shall be charged thereto. Any net income from such investments shall
be transferred to the Second-Tier Account on a monthly basis on the Business Day
preceding each Settlement Date to be applied in accordance with Section 2.2.
Except as permitted in writing by Agent, funds on deposit in the Second-Tier
Account shall be invested in Permitted Investments that will mature no later
than the Business Day immediately preceding the next Settlement Date. No
Permitted Investment shall be sold or otherwise disposed of prior to its
scheduled maturity date unless a default occurs with respect to such Permitted
Investment and Agent directs Servicer in writing to dispose of such Permitted
Investment.
ARTICLE III    

CONDUIT PURCHASES
Section 3.1    CP Costs. Seller shall pay CP Costs with respect to the
outstanding Capital associated with each of the Conduits for each day that any
such Capital is outstanding.
Section 3.2    CP Costs Payments. On each Settlement Date, Seller shall pay to
Agent (for the benefit of the Conduits) an aggregate amount equal to all accrued
and unpaid CP Costs in respect of the outstanding Capital of each of the
Conduits for the related Settlement Period in accordance with Article II.
Section 3.3    Calculation of CP Costs. On the third Business Day immediately
preceding each Settlement Date, each Conduit shall calculate the aggregate
amount of its Conduit Costs for the related Settlement Period and shall notify
Seller of such aggregate amount.
ARTICLE IV    

FINANCIAL INSTITUTION FUNDING
Section 4.1    Financial Institution Funding. The aggregate Capital associated
with the Purchases by the Financial Institutions shall accrue Financial
Institution Yield for each day during its Rate Tranche Period at either the LIBO
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof. Until Seller gives notice to Agent and the


11



--------------------------------------------------------------------------------





applicable Purchaser Agent(s) of another Discount Rate in accordance with
Section 4.4, the initial Discount Rate for any portion of the Asset Portfolio
transferred to the Financial Institutions pursuant to the terms and conditions
hereof shall be the Alternate Base Rate. If any pro rata portion of the Asset
Portfolio of any Conduit is assigned or transferred to, or funded by, any
Funding Source of such Conduit pursuant to any Funding Agreement or to or by any
other Person, each such portion of the Asset Portfolio so assigned, transferred
or funded shall each be deemed to have a new Rate Tranche Period commencing on
the date of any such assignment, transfer or funding, and shall accrue Yield for
each day during its Rate Tranche Period at either the LIBO Rate or the Alternate
Base Rate in accordance with the terms and conditions hereof as if each such
portion of the Asset Portfolio was held by a Financial Institution. With respect
to each such portion of the Asset Portfolio, the assignee or transferee thereof,
or the lender with respect thereto, shall be deemed to be a Financial
Institution in the applicable Conduit’s Purchaser Group solely for the purposes
of Sections 4.1, 4.2, 4.3, 4.4 and 4.5 hereof.
Section 4.2    Financial Institution Yield Payments. On the Settlement Date for
each Rate Tranche Period with respect to the aggregate Capital of the Financial
Institutions, Seller shall pay to Agent (for the benefit of the Financial
Institutions) an aggregate amount equal to all accrued and unpaid Financial
Institution Yield for the entire Rate Tranche Period with respect to such
Capital in accordance with Article II. On the third Business Day immediately
preceding the Settlement Date for such Capital of each of the Financial
Institutions, each Financial Institution shall calculate the aggregate amount of
accrued and unpaid Financial Institution Yield for the entire Rate Tranche
Period for such Capital of such Financial Institution and shall notify Seller of
such aggregate amount.
Section 4.3    Selection and Continuation of Rate Tranche Periods.
(a)    With consultation from (and approval by) Agent, the applicable Financial
Institution and, if applicable, the Purchaser Agent in such Financial
Institution’s Purchaser Group, Seller shall from time to time, only for purposes
of computing the Financial Institution Yield with respect to such Financial
Institution, request Rate Tranche Periods to account for the portion of the
Asset Portfolio funded or maintained by such Financial Institution, provided
that, if at any time any of the Financial Institutions shall have any Capital
outstanding, Seller shall always request Rate Tranche Periods such that at least
one Rate Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.
(b)    Seller or the applicable Financial Institution, upon notice to and
consent by the other received at least three (3) Business Days prior to the end
of a Rate Tranche Period (a “Terminating Rate Tranche”) for any portion of the
Asset Portfolio funded or maintained by such Financial Institution, may,
effective on the last day of the Terminating Rate Tranche: (i) divide any such
Financial Institution’s Capital into multiple portions by subdividing such
Capital into smaller amounts of Capital, (ii) combine any such portion of such
Financial Institution’s Capital with one or more other portions of such
Financial Institution’s Capital that have a Terminating Rate Tranche ending on
the same day as such Terminating Rate Tranche by combining the associated
Capital of such Financial Institution or (iii) combine any such Financial
Institution’s existing Capital with additional Capital being paid to Seller as
Cash


12



--------------------------------------------------------------------------------





Purchase Price in respect of a new Purchase made on the day such Terminating
Rate Tranche ends by combining the associated Capital in respect of such new
Purchase with the existing Capital of such Financial Institution, provided, that
in no event may the Capital of any Purchaser be combined with the Capital of any
other Purchaser.
Section 4.4    Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Alternate Base Rate for each portion of the Capital of any of the
Financial Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least
three (3) Business Days prior to the expiration of any Terminating Rate Tranche
with respect to which the LIBO Rate is being requested as a new Discount Rate
and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Rate Tranche with respect to which the Alternate Base Rate is being
requested as a new Discount Rate, give each Financial Institution (or Funding
Source) irrevocable notice of the new Discount Rate for the Capital or portion
thereof associated with such Terminating Rate Tranche. Until Seller gives notice
to the applicable Financial Institution (or Funding Source) of another Discount
Rate, the initial Discount Rate for any Capital of any Financial Institution
pursuant to the terms and conditions hereof (or assigned or transferred to, or
funded by, any Funding Source pursuant to any Funding Agreement or to or by any
other Person) shall be the Alternate Base Rate.
Section 4.5    Suspension of the LIBO Rate or Replacement of the LIBO Rate.
(a)    If any Financial Institution notifies Agent or its Purchaser Agent, as
applicable, that it has determined that funding its Pro Rata Share of the
Aggregate Capital in respect of the Financial Institutions in such Financial
Institution’s Purchaser Group at the LIBO Rate would violate any applicable law,
rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Capital at the LIBO Rate are not
available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining any portion of the Asset Portfolio or Capital at the
LIBO Rate, then Agent or such Purchaser Agent, as applicable, shall suspend the
availability of the LIBO Rate for the Financial Institutions in such Financial
Institution’s Purchaser Group and require Seller to select the Alternate Base
Rate for any Capital funded by the Financial Institutions in such Financial
Institution’s Purchaser Group accruing Financial Institution Yield at the LIBO
Rate.
(b)    If at any time (i) the Agent determines (which determination shall be
conclusive absent manifest error) or any Financial Institution notifies the
Agent that adequate and reasonable means do not exist for ascertaining the LIBO
Rate (including, without limitation, because the LIBO Rate is not available or
published on a current basis) and such circumstances are unlikely to be
temporary, (ii) the supervisor for the administrator of the LIBO Rate or a
governmental authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be used for determining interest rates for loans, or (iii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the United States syndicated loan market in the
applicable currency, then the Agent and the Seller shall endeavor to establish
an alternate rate of interest (the “Replacement Rate”) to the LIBO Rate that
gives due consideration


13



--------------------------------------------------------------------------------





to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 14.1 of this Agreement, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five (5)
Business Days of the date notice of the Replacement Rate is provided to the
Purchasers, a written notice from the Required Purchasers stating that such
Required Purchasers object to such amendment.  Until the Replacement Rate is
determined (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 4.5(b), only to the extent the LIBO Rate for
such Rate Tranche Period is not available or published at such time on a current
basis), (x) any request for conversion of the Discount Rate with respect to any
Capital to the LIBO Rate, or continuation of the Discount Rate of any Capital at
the LIBO Rate, shall be ineffective and the Alternate Base Rate shall
automatically apply for any Capital accruing at the LIBO Rate, and (y) any
selection by the Seller of the LIBO Rate shall automatically be deemed to be a
selection of the Alternate Base Rate. Notwithstanding anything else herein, any
definition of the Replacement Rate shall provide that in no event shall such
Replacement Rate be less than zero for the purposes of this Agreement. To the
extent the Replacement Rate is approved by the Agent in connection with this
clause, the Replacement Rate shall be applied in a manner consistent with market
practice; provided, that, in each case, to the extent such market practice is
not administratively feasible for the Agent, the Replacement Rate shall be
applied as otherwise reasonably determined by the Agent (it being understood
that any such modification by the Agent shall not require the consent of, or
consultation with, any of the Purchasers).
Section 4.6    Extension of Liquidity Termination Date.
(a)    Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to
Agent (each such notice, an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect. After Agent’s receipt of any
Extension Notice, Agent shall promptly notify each Purchaser Agent of such
Extension Notice. After Agent’s and each Purchaser Agent’s receipt of any
Extension Notice, Agent shall promptly notify the Financial Institutions in the
MUFG Conduit’s Purchaser Group of such Extension Notice and each Purchaser Agent
shall promptly notify the Financial Institutions in such Purchaser Agent’s
Purchaser Group of such Extension Notice. Each Financial Institution may, in its
sole discretion, by a revocable notice (a “Consent Notice”) given to Agent and,
if applicable, the Purchaser Agent in such Financial Institution’s Purchaser
Group on or prior to the 30th day prior to the Liquidity Termination Date then
in effect (such period from the date of the Extension Notice to such 30th day
being referred to herein as the “Consent Period”), consent to such extension of
such Liquidity Termination Date; provided, however, that, except as provided in
Section 4.6(b), such extension shall not be effective with respect to any of the
Financial Institutions if any one or more Financial Institutions: (i) notifies
Agent and, if applicable, the Purchaser Agent in such Financial Institution’s
Purchaser Group during the Consent Period that such Financial Institution either
does not wish to consent to such extension or wishes to revoke its prior Consent
Notice or (ii) fails to respond to Agent and, if applicable, the Purchaser Agent
in such Financial Institution’s Purchaser Group within the


14



--------------------------------------------------------------------------------





Consent Period (each Financial Institution or its related Conduit, as the case
may be, that does not wish to consent to such extension or wishes to revoke its
prior Consent Notice of fails to respond to Agent and, if applicable, such
Purchaser Agent within the Consent Period is herein referred to as a
“Non-Renewing Financial Institution”). If none of the events described in the
foregoing clauses (i) or (ii) occurs during the Consent Period and all Consent
Notices have been received, then, the Liquidity Termination Date shall be
irrevocably extended until the date that is 364 days after the Liquidity
Termination Date then in effect. Agent shall promptly notify Seller of any
Consent Notice or other notice received by Agent pursuant to this Section
4.6(a).
(b)    Upon receipt of notice from Agent or, if applicable, a Purchaser Agent,
pursuant to Section 4.6(a) of any Non-Renewing Financial Institution or that the
Liquidity Termination Date has not been extended, one or more of the Financial
Institutions (including any Non-Renewing Financial Institution) may proffer to
Agent, the Conduit in such Non-Renewing Financial Institution’s Purchaser Group
and, if applicable, the Purchaser Agent in such Non-Renewing Financial
Institution’s Purchaser Group the names of one or more institutions meeting the
criteria set forth in Section 12.1(b)(i) that are willing to accept assignments
of and assume the rights and obligations under this Agreement and the other
applicable Transaction Documents of the Non-Renewing Financial Institution.
Provided the proffered name(s) are acceptable to Agent, the Conduit in such
Non-Renewing Financial Institution’s Purchaser Group and, if applicable, the
Purchaser Agent in such Non-Renewing Financial Institution’s Purchaser Group,
Agent shall notify each Purchaser Agent and the remaining Financial Institutions
in the MUFG Conduit’s Purchaser Group of such fact and each Purchaser Agent
shall notify the remaining Financial Institutions in such Purchaser Agent’s
Purchaser Group of such fact, and the then existing Liquidity Termination Date
shall be extended for an additional 364 days upon satisfaction of the conditions
for an assignment in accordance with Section 12.1, and the Commitment of each
Non-Renewing Financial Institution shall be reduced to zero. If the rights and
obligations under this Agreement and the other applicable Transaction Documents
of each Non-Renewing Financial Institution are not assigned as contemplated by
this Section 4.6(b) (each such Non-Renewing Financial Institution or its related
Conduit, as the case may be, whose rights and obligations under this Agreement
and the other applicable Transaction Documents are not so assigned is herein
referred to as a “Terminating Financial Institution”) and at least one Financial
Institution is not a Non-Renewing Financial Institution, the then existing
Liquidity Termination Date shall be extended for an additional 364 days;
provided, however, that (i) the Purchase Limit shall be reduced on the
Termination Date applicable to each Terminating Financial Institution by an
aggregate amount equal to the Terminating Commitment Availability as of such
date of each Terminating Financial Institution and shall thereafter continue to
be reduced by amounts equal to any reduction in the Capital of any Terminating
Financial Institution (after application of Collections pursuant to Sections 2.2
and 2.3), (ii) the Conduit Purchase Limit of each Conduit shall be reduced by
the aggregate amount of the Terminating Commitment Amount of each Terminating
Financial Institution in such Conduit’s Purchaser Group and (iii) the Commitment
of each Terminating Financial Institution shall be reduced to zero on the
Termination Date applicable to such Terminating Financial Institution. Upon
reduction to zero of the Capital of a Terminating Financial Institution (after
application of Collections thereto pursuant to Section 2.2 and 2.3), all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such


15



--------------------------------------------------------------------------------





Terminating Financial Institution shall no longer be a “Financial Institution”;
provided, however, that the provisions of Article X shall continue in effect for
its benefit with respect to the Capital held by such Terminating Financial
Institution prior to its termination as a Financial Institution. For the
avoidance of doubt, each reference to a Financial Institution in the context of
a Terminating Financial Institution shall be deemed to refer to the related
Conduit if such Conduit continues to have Capital outstanding as a Terminating
Financial Institution.
(c)    Any requested extension of the Liquidity Termination Date may be approved
or disapproved by a Financial Institution in its sole discretion. In the event
that the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Financial Institution shall be reduced to
zero on the Liquidity Termination Date. Upon reduction to zero of the Commitment
of a Financial Institution and upon reduction to zero of the Capital of such
Financial Institution, all rights and obligations of such Financial Institution
hereunder shall be terminated and such Financial Institution shall no longer be
a “Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to the Capital held by
such Financial Institution prior to its termination as a Financial Institution.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Section 5.1    Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to Agent, the Purchaser Agents and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Purchase (other than with respect to the representations and warranties set
forth in clause (x), which are only made as of the date hereof) that:
(a)    Existence and Power. Such Seller Party is a corporation or limited
liability company, as applicable, duly organized, validly existing and in good
standing under the laws of its state of organization. Such Seller Party is duly
qualified to do business and is in good standing as a foreign entity, and has
and holds all power, corporate or otherwise, and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified or to have and hold such governmental licenses, authorization,
consents and approvals could not reasonably be expected to have a Material
Adverse Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of Purchases made hereunder, are within its powers and authority,
corporate or otherwise, and have been duly authorized by all necessary action,
corporate or otherwise, on its part. This Agreement and each other Transaction
Document to which such Seller Party is a party has been duly executed and
delivered by such Seller Party.


16



--------------------------------------------------------------------------------





(c)    No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or organization,
by-laws or limited liability company agreement (or equivalent governing
documents), (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(g)    Accuracy of Information. All information heretofore furnished by such
Seller Party or any of its Affiliates to Agent, the Purchaser Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to Agent, the Purchaser Agents or the Purchasers will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not materially misleading.
(h)    Use of Proceeds. No proceeds of any Purchase hereunder will be used (i)
for a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.


17



--------------------------------------------------------------------------------





(i)    Good Title. Immediately prior to each Purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each Purchase
hereunder, transfer to Agent for the benefit of the Purchasers (and Agent for
the benefit of the Purchasers shall acquire from Seller) a valid and perfected
ownership of or first priority perfected security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Agent’s (on behalf
of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.
(k)    Jurisdiction of Organization; Places of Business and Locations of
Records. The principal places of business, jurisdiction of organization and
chief executive office of such Seller Party and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which Agent and each Purchaser Agent have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 7.1(h) and/or Section 14.4(a) has been taken and completed. Such Seller
party’s organizational number assigned to it by its jurisdiction of organization
and such Seller Party’s Federal Employer Identification Number are correctly set
forth on Exhibit III. Except as set forth on Exhibit III, such Seller Party has
not, within a period of one year prior to the date hereof, (i) changed the
location of its principal place of business or chief executive office or its
organizational structure, (ii) changed its legal name, (iii) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC in effect in the State of
Minnesota) or (iv) changed its jurisdiction of organization. Seller is a
Minnesota limited liability company and is a “registered organization” (within
the meaning of Section 9-102 of the UCC in effect in the State of Minnesota).
(l)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts at each Collection Bank and the post office box number of
each Lock-Box or P.O. Box, are listed on Exhibit IV or have been provided to
Agent and each Purchaser Agent in a written notice that complies with
Section 7.2(b). Seller has not granted any Person, other than Agent as
contemplated by this Agreement, dominion and control or “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box, P.O. Box or Collection Account, or the right to take dominion and
control or “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any such Lock-Box, P.O. Box or Collection Account
at a future time or upon the occurrence of a future event. Each Seller Party has
taken all steps necessary to ensure that Agent has “control” (within the meaning
of Section


18



--------------------------------------------------------------------------------





9-104 of the UCC of all applicable jurisdictions) over all Collection Accounts.
Such Seller Party has the ability to identify, within one Business Day of
deposit, all amounts that are deposited to any First Tier Account as
constituting Collections or non-Collections. No funds other than the proceeds of
Receivables are deposited to the Second-Tier Account.
(m)    Material Adverse Effect. (i) The initial Servicer represents and warrants
that since January 26, 2002, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since May 10, 2002, no event has occurred that would have a material adverse
effect on (A) the financial condition or operations of Seller, (B) the ability
of Seller to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.
(n)    Names. In the past five (5) years, Seller has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.
(o)    Ownership of Seller. PDCo owns, directly or indirectly, 100% of the
issued and outstanding membership units of Seller, free and clear of any Adverse
Claim. Such membership units are validly issued, fully paid and nonassessable,
and there are no options, warrants or other rights to acquire securities of
Seller.
(p)    Not an Investment Company. Such Seller Party is not and, after giving
effect to the transactions contemplated hereby, will not be required to be
registered as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), or any successor
statute. Seller is not a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”). In determining that Seller is not a
“covered fund” under the Volcker Rule, Seller is entitled to rely on the
exemption from the definition of “investment company” set forth in Section
3(c)(5)(A) or (B) of the Investment Company Act and may also rely on other
exemptions under the Investment Company Act.
(q)    Compliance with Law. Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.
(r)    Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and


19



--------------------------------------------------------------------------------





Collection Policy, except such material change as to which Agent and each
Purchaser Agent have been notified in accordance with Section 7.1(a)(vii).
(s)    Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Federal Bankruptcy Code.
(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u)    Eligible Receivables. Each Receivable included in the Net Portfolio
Balance as an Eligible Receivable was an Eligible Receivable on the date of its
purchase by Seller under the Receivables Sale Agreement.
(v)    Net Portfolio Balance. Seller has determined that, immediately after
giving effect to each Purchase hereunder (including the initial Purchase and the
Deemed Exchange on the date hereof), the Net Portfolio Balance equals or exceeds
the sum of (i) the Aggregate Capital, plus (ii) the Credit Enhancement, in each
case, at such time.
(w)    Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
(x)    Prior Agreement. As of the date hereof, no Amortization Event or
Potential Amortization Event has occurred and is continuing under the Prior
Agreement and no default under any of the “Transaction Documents” (as defined in
the Prior Agreement) has occurred and is continuing.
(y)    The Hedging Agreement entered into by Seller is for the purpose of
hedging interest rate risk, and not for speculative purposes or to gain
investment exposure to any financial or other assets.
(z)    Anti-Terrorism Laws. Neither such Seller Party nor any director, officer,
employee, agent or Affiliate of such Seller Party (i) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A)
any of the laws, regulations and executive orders administered by the U.S.
Department of Treasury’s Office of Foreign Assets Control, including the
International Emergency Economic Powers Act (50 U.S.C. §§ 1701-1705), the


20



--------------------------------------------------------------------------------





Trading with the Enemy Act (50 U.S.C. App. §§ 1-44), and the Office of Foreign
Assets Control, Department of the Treasury regulations (31 C.F.R. Parts 500 et
seq.), or (B) the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (collectively, the “Anti-Terrorism Laws”) or (iii) is a
Sanctioned Person. No part of the proceeds of any Purchase will be unlawfully
used directly or, to the actual knowledge of the Authorized Officers of such
Seller Party, indirectly (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or (iii) in any other manner that
will result in any violation by such Seller Party or, to the actual knowledge of
the Authorized Officers of such Seller Party, by any other Person (including any
Indemnified Party) of any Anti-Terrorism Laws or any Anti-Corruption Laws.
(aa)    Anti-Corruption Laws and Sanctions. Such Seller Party has implemented
and will maintain in effect and enforce policies designed in good faith and in a
commercially reasonable manner to promote and achieve compliance, by the
Originators, such Seller Party, its Subsidiaries and their directors, officers,
employees and agents with the Foreign Corrupt Practices Act of 1977, as and when
applicable to such parties. Such Seller Party will use good faith efforts to
implement and maintain in effect and enforce policies and procedures designed in
good faith and in a commercially reasonable manner to promote and achieve
compliance, by the Originators, such Seller Party, its Subsidiaries and their
directors, officers, employees and agents with applicable Anti-Corruption Laws
and Sanctions.
ARTICLE VI    

CONDITIONS OF PURCHASES
Section 6.1    Conditions Precedent to Initial Purchase and Deemed Exchange.
Each of the initial Purchase and the Deemed Exchange under this Agreement are
subject to the conditions precedent that (a) Agent and each Purchaser Agent
shall have received on or before the date of such Purchase those documents
listed on Schedule B, Agent, (b) each Purchaser Agent and each Purchaser shall
have received all fees and expenses required to be paid on or prior to such date
pursuant to the terms of this Agreement and/or any Fee Letter, (c) Seller shall
have marked its books and records with a legend satisfactory to Agent
identifying Agent’s interest therein, (d) Agent and each Purchaser Agent shall
have completed to its satisfaction a due diligence review of each Originator’s
and Seller’s billing, collection and reporting systems and other items related
to the Receivables and (e) each of the Purchasers shall have received the
approval of its credit committee of the transactions contemplated hereby.
Section 6.2    Conditions Precedent to All Purchases. Each Purchase (including
the initial Purchase and the Deemed Exchange) shall be subject to the further
conditions precedent that in the case of each such Purchase: (a) Servicer shall
have delivered to Agent and each Purchaser Agent on or prior to the date of such
Purchase, in form and substance satisfactory to Agent and each Purchaser Agent,
all Monthly Reports as and when due under Section 8.5, and upon Agent’s or any
Purchaser Agent’s request, Servicer shall have delivered to Agent and each
Purchaser Agent at least three (3) days prior to such Purchase an interim
Monthly Report


21



--------------------------------------------------------------------------------





showing the amount of Eligible Receivables; (b) the Facility Termination Date
shall not have occurred; (c) Agent and each Purchaser Agent shall have received
a duly executed Purchase Notice and such other approvals, opinions or documents
as Agent or any Purchaser Agent may reasonably request, (d) if required to be in
effect pursuant to Section 7.3, the Hedging Agreements shall be in full force
and effect and (e) on the date of each such Purchase, the following statements
shall be true (and acceptance of the proceeds of such Purchase shall be deemed a
representation and warranty by Seller that such statements are then true):
(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Purchase as though made on and as of such
date;
(ii)    no event has occurred and is continuing, or would result from such
Purchase, that will constitute an Amortization Event, and no event has occurred
and is continuing, or would result from such Purchase, that would constitute a
Potential Amortization Event; and
(iii)    the Aggregate Capital does not exceed the Purchase Limit and the Net
Portfolio Balance equals or exceeds the sum of (i) the Aggregate Capital, plus
(ii) the Credit Enhancement, in each case, both immediately before and after
giving effect to such Purchase.
ARTICLE VII    

COVENANTS
Section 7.1    Affirmative Covenants of The Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
(a)    Financial Reporting. Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to Agent and each
Purchaser Agent:
(i)    Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, (x) audited, unqualified consolidated financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) for PDCo and its consolidated
Subsidiaries for such fiscal year certified in a manner acceptable to Agent by
independent public accountants acceptable to Agent and (y) unaudited balance
sheets of Seller as at the close of such fiscal year and statements of income
and retained earnings and a statement of cash flows for Seller for such fiscal
year, all certified by its chief financial officer. Delivery within the time
period specified above of PDCo’s annual report on Form 10-K for such fiscal year
(together with PDCo’s annual report to shareholders, if any, prepared pursuant
to Rule 14a-3 under the Securities Exchange Act of 1934, as amended) prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be


22



--------------------------------------------------------------------------------





deemed to satisfy the requirements of clause (x) of this Section 7.1(a)(i),
provided that the report of the independent public accountants contained therein
is acceptable to Agent.
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, unaudited balance
sheets of PDCo as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for PDCo for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer. Delivery within the time period specified above of
copies of PDCo’s quarterly report Form 10-Q for such fiscal quarter prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the foregoing requirements of
this Section 7.1(a)(ii).
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements so furnished.
(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which PDCo, any Originator or any of their respective Subsidiaries files with
the Securities and Exchange Commission.
(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Agent, any Purchaser Agent (so long as Agent is copied on such communication) or
any Purchaser (so long as each other Purchaser is copied on such communication),
copies of the same.
(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Agent’s and each Purchaser Agent’s consent
thereto.
(viii)    Sale Assignments. Promptly upon its receipt of any Sale Assignment
under and as defined in the Receivables Sale Agreement, copies of the same.


23



--------------------------------------------------------------------------------





(ix)    Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as Agent or any
Purchaser Agent may from time to time reasonably request in order to protect the
interests of Agent and the Purchasers under or as contemplated by this
Agreement.
(b)    Notices. Such Seller Party will notify Agent and each Purchaser Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.
(ii)    Judgment and Proceedings. (1) The entry of any judgment or decree
against Servicer or any of its respective Subsidiaries if the aggregate amount
of all judgments and decrees then outstanding against Servicer and its
Subsidiaries exceeds $1,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against Servicer that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (B) the entry of any judgment or decree or the institution
of any litigation, arbitration proceeding or governmental proceeding against
Seller.
(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
(iv)    Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.
(v)    Defaults Under Other Agreements. The occurrence of a default or an event
of default under any other financing arrangement pursuant to which such Seller
Party is a debtor or an obligor.
(vi)    Downgrade of PDCo or any Originator. Any downgrade in the rating of any
Indebtedness of PDCo or any Originator by S&P or Moody’s, setting forth the
Indebtedness affected and the nature of such change.
(vii)    Appointment of Independent Governor. The decision to appoint a new
governor of Seller as the “Independent Governor” for purposes of this Agreement,
such notice to be issued not less than ten (10) days prior to the effective date
of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Governor.”
(c)    Compliance with Laws and Preservation of Existence. Such Seller Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs,


24



--------------------------------------------------------------------------------





judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Such Seller Party will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain any such rights, franchises or privileges or
to so qualify could not reasonably be expected to have a Material Adverse
Effect.
(d)    Audits. Such Seller Party will furnish to Agent and each Purchaser Agent
from time to time such information with respect to it and the Receivables as
Agent or any Purchaser Agent may reasonably request. Such Seller Party will,
from time to time during regular business hours as requested by Agent or any
Purchaser Agent upon reasonable notice and at the sole cost of such Seller
Party, permit Agent or any Purchaser Agent or any of their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or Servicer having
knowledge of such matters. Without limiting the foregoing, such Seller Party
will, annually and prior to any Financial Institution renewing its Commitment
hereunder, during regular business hours as requested by Agent or any Purchaser
Agent upon reasonable notice and at the sole cost of such Seller Party, permit
Agent or any Purchaser Agent or any of their respective agents or
representatives, to conduct a follow-up audit.
(e)    Keeping and Marking of Records and Books.
(i)    Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Servicer will give Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.
(ii)    Such Seller Party (A) has on or prior to May 10, 2002, marked its master
data processing records and other books and records relating to the Asset
Portfolio with a legend, acceptable to Agent, describing the Asset Portfolio and
(B) will, upon the request of Agent (x) mark each Contract with a legend
describing the Asset Portfolio and (y) deliver to Agent all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.


25



--------------------------------------------------------------------------------





(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
(g)    Performance and Enforcement of Receivables Sale Agreement. Seller will,
and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Seller under the Receivables Sale Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.
(h)    Ownership. Seller will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as Agent may reasonably request), and (ii) establish and maintain, in favor of
Agent, for the benefit of the Purchasers, a valid and perfected ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of Agent for the benefit of the Purchasers (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Agent for the benefit of the
Purchasers as Agent may reasonably request).
(i)    Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from each Patterson Entity
and their respective Affiliates. Therefore, from and after May 10, 2002, Seller
will take all reasonable steps, including, without limitation, all steps that
Agent, any Purchaser Agent or any Purchaser may from time to time reasonably
request, to maintain Seller’s identity as a separate legal entity and to make it
manifest to third parties that Seller is an entity with assets and liabilities
distinct from those of each Patterson Entity and any Affiliates thereof and not
just a division of any Patterson Entity. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller will:


26



--------------------------------------------------------------------------------





(A)    conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Patterson Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);
(B)    compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of any Patterson Entity or any Affiliate thereof,
allocate the compensation of such employee, consultant or agent between Seller
and such Patterson Entity or such Affiliate, as applicable on a basis that
reflects the services rendered to Seller and such Patterson Entity or such
Affiliate, as applicable;
(C)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any Patterson Entity or an
Affiliate thereof, Seller will lease such office at a fair market rent;
(D)    have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
(E)    conduct all transactions with each Patterson Entity and Servicer and
their respective Affiliates strictly on an arm’s-length basis, allocate all
overhead expenses (including, without limitation, telephone and other utility
charges) for items shared between Seller and any Patterson Entity or any
Affiliate thereof on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;
(F)    at all times have a Board of Governors consisting of three members, at
least one member of which is an Independent Governor;
(G)    observe all limited liability company formalities as a distinct entity,
and ensure that all limited liability company actions relating to (1) the
selection, maintenance or replacement of the Independent Governor, (2) the
dissolution or liquidation of Seller or (3) the initiation of, participation in,
acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Seller, are duly authorized by unanimous vote of
its Board of Governors (including the Independent Governor);
(H)    maintain Seller’s books and records separate from those of each Patterson
Entity and any Affiliate thereof and otherwise readily identifiable as its own
assets rather than assets of any Patterson Entity and any Affiliate thereof;
(I)    prepare its financial statements separately from those of each Patterson
Entity and insure that any consolidated financial statements of any Patterson
Entity or any Affiliate thereof that include Seller, including any that are


27



--------------------------------------------------------------------------------





filed with the Securities and Exchange Commission or any other governmental
agency have notes clearly stating that Seller is a separate legal entity and
that its assets will be available first and foremost to satisfy the claims of
the creditors of Seller;
(J)    except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Patterson Entity or any Affiliate thereof and only maintain bank accounts or
other depository accounts to which Seller alone (or Servicer in the performance
of its duties hereunder) is the account party and from which Seller alone (or
Servicer in the performance of its duties hereunder or Agent hereunder) has the
power to make withdrawals;
(K)    pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by any Patterson Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
(L)    operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any Indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the Originators thereunder for the purchase of
Receivables from the Originators under the Receivables Sale Agreement, and (4)
the incurrence of operating expenses in the ordinary course of business of the
type otherwise contemplated by this Agreement;
(M)    maintain its articles of organization and bylaws in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its articles of organization or bylaws in any respect that would impair
its ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(2) its articles of organization and bylaws, at all times that this Agreement is
in effect, provides for not less than ten (10) days’ prior written notice to
Agent of the replacement or appointment of any governor that is to serve as an
Independent Governor for purposes of this Agreement and the condition precedent
to giving effect to such replacement or appointment that Seller certify that the
designated Person satisfied the criteria set forth in the definition herein of
“Independent Governor” and Agent’s written acknowledgement that in its
reasonable judgment the designated Person satisfies the criteria set forth in
the definition herein of “Independent Governor”;


28



--------------------------------------------------------------------------------





(N)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, the Performance Undertaking and the other
Transaction Documents, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, the Performance
Undertaking or any other Transaction Document, or give any consent, waiver,
directive or approval thereunder or waive any default, action, omission or
breach under the Receivables Sale Agreement, the Performance Undertaking, or any
other Transaction Document, or otherwise grant any indulgence thereunder,
without (in each case) the prior written consent of Agent and the Required
Purchasers;
(O)    maintain its legal separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
(P)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership units or payment of any subordinated Indebtedness or
other liabilities which would cause the Required Capital Amount to cease to be
so maintained; and
(Q)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Briggs and Morgan,
Professional Association, as counsel for Seller, dated June 19, 2002 (as such
opinion may be brought down or replaced from time to time), relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
(j)    Collections. Such Seller Party will cause (1) all items from all P.O.
Boxes to be processed and deposited into a Collection Account within 1 Business
Day after receipt in a P.O. Box, all ACH Receipts to be deposited immediately to
a Collection Account and all proceeds from all Lock-Boxes to be directly
deposited by a Collection Bank into a Collection Account, (2) all Collections
deposited to any First-Tier Account to be electronically swept or otherwise
transferred to the Second-Tier Account within 1 Business Day of being deposited
to such First-Tier Account, and (3) each Lock-Box, P.O. Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect. In the event any payments relating to Receivables are
remitted directly to any Seller Party or any Affiliate of any Seller Party, such
Seller Party will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within 1
Business Day following receipt thereof, and, at all times prior to such
remittance, such Seller Party or Affiliate will itself hold or, if applicable,
will cause such payments to be held in trust for the exclusive benefit of Agent
and the Purchasers. Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box, P.O. Box and
Collection Account and


29



--------------------------------------------------------------------------------





shall not grant the right to take dominion and control or establish “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of any Lock-Box, P.O. Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to Agent as contemplated by
this Agreement. With respect to each Collection Account, each Seller Party shall
take all steps necessary to ensure that Agent has “control” (within the meaning
of Section 9-104 of the UCC of all applicable jurisdictions) over each such
Collection Account.
(k)    Taxes. Such Seller Party will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Conduit, Agent or any Financial Institution.
(l)    Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to Agent evidence satisfactory to
Agent of such insurance coverage. Copies of each policy shall be furnished to
Agent and any Purchaser in certificated form upon Agent’s or such Purchaser’s
request. The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.
(m)    Payments to Originators. With respect to any Receivable purchased by
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.
Section 7.2    Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
(a)    Name Change, Offices and Records. Such Seller Party will not change its
name, jurisdiction of organization, identity or organizational structure (within
the meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal place of
business or any office where Records are kept unless it shall have: (i) given
Agent and each Purchaser Agent at least forty-five (45) days’ prior written
notice thereof and (ii) delivered to Agent all financing statements, instruments
and other documents requested by Agent and each Purchaser Agent in connection
with such change or relocation.
(b)    Change in Payment Instructions to Obligors. Except as may be required by
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding


30



--------------------------------------------------------------------------------





payments to be made to any Lock-Box, P.O. Box or Collection Account, unless
Agent and each Purchaser Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account, P.O. Box or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box or P.O. Box; provided, however, that Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as provided in Section 8.2(d),
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.
(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box, P.O. Box or Collection Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of Agent and the Purchasers
provided for herein), and Seller will defend the right, title and interest of
Agent and the Purchasers in, to and under any of the foregoing property, against
all claims of third parties claiming through or under Seller or any Originator.
Seller will not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory, the financing or lease of which gives rise to any Receivable.
(e)    Net Portfolio Balance. At no time prior to the Amortization Date shall
Seller permit the Net Portfolio Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Credit Enhancement, in each case,
at such time.
(f)    Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to any Originator in respect thereof, without the prior written consent of Agent
and each Purchaser Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.
(g)    Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).
(h)    Collections. No Seller Party will deposit or otherwise credit, or cause
or permit to be so deposited or credited, to the Second-Tier Account cash or
cash proceeds other than Collections. Except as may be required by Agent
pursuant to the last sentence of


31



--------------------------------------------------------------------------------





Section 8.2(b), no Seller Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, any Collections or proceeds thereof to
any lock-box account or to any other account not covered by a Collection Account
Agreement.
Section 7.3    Hedging Agreements. (1) Entering into Hedging Agreements. At all
times Seller shall be a party to a Hedging Agreement in accordance with the
terms hereof.
(a)    Notices. Each Seller Party will notify Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same,
and if applicable, the steps being taken with respect thereto:
(A)    the occurrence of any default, event of default, early termination date,
termination event or similar event under, or the termination of, any Hedging
Agreement;
(B)    the failure of any Hedging Agreement (or assignment thereof from Seller
to Agent for the ratable benefit of the Purchasers) to be in full force and
effect;
(C)    any downgrade in, or withdrawal of, the unsecured, unguaranteed,
long-term debt rating of any Hedge Provider by S&P or Moody’s, setting forth the
long-term debt rating effected and the nature of such change; and
(D)    any failure of any Hedge Provider to be an Eligible Hedge Provider.
(b)    Affirmative Covenants. So long as Seller is a party to any Hedging
Agreement:
(A)    Seller will timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under any Hedging
Agreement and will vigorously enforce the rights and remedies accorded to Seller
under any Hedging Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of Agent and the
Purchasers as assignees of Seller) under each Hedging Agreement as Agent may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any provision contained in any Hedging
Agreement.
(B)    Seller and Servicer will instruct all Hedge Providers to pay all Hedge
Floating Amounts relating to any Hedging Agreement directly to Second-Tier
Account. In the event any Hedge Floating Amounts relating to any Hedging
Agreement are remitted directly to any Seller Party or any Affiliate of a Seller
Party, such Seller Party will remit (or will cause all such payments to be
remitted) directly to Second-Tier Account within one Business Day following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Agent and the Purchasers.


32



--------------------------------------------------------------------------------





(C)    At any time that it enters into a Hedging Agreement, Seller will (A)
execute and deliver to Agent, for the ratable benefit of the Purchasers, an
assignment, in form and substance satisfactory to Agent, of all Hedge Floating
Amounts payable to Seller under such Hedging Agreement and (B) cause the
applicable Hedge Provider to consent and agree to such assignment, which consent
and agreement shall be evidenced by a writing in form and substance satisfactory
to Agent and shall effect any amendments to the applicable Hedging Agreement to
allow such assignment.
(D)    If a Hedge Provider Downgrade shall occur with respect to a Hedge
Provider, within 10 days thereof, Seller shall cause such Hedge Provider to
transfer its obligations under this Agreement and the applicable Hedging
Agreement, at such Hedge Provider’s cost and expense, to a bank or other
financial institution acceptable to Agent, and consented to by Seller (such
consent not to be unreasonably withheld) which possesses an unsecured,
unguaranteed, long-term debt rating of A- or better by S&P and A3 or better by
Moody’s.
(c)    Negative Covenants. So long as Seller is a party to any Hedging
Agreement:
(A)    No Seller Party will make any change in the instructions to any Hedge
Provider regarding payments to be made to the Second-Tier Account (it being
understood that on the date hereof Seller shall instruct each Hedge Provider to
direct all Hedge Floating Amounts to the Second-Tier Account in accordance with
Section 7.3(c)(B) instead of to the “Agent’s Account” under and as defined in
the Prior Agreement).
(B)    Seller will not designate an early termination date under any Hedging
Agreement, or send any written notice to any Hedge Provider in respect thereof,
or waive any provision of any Hedging Agreement, without, in each case, the
prior written consent of Agent.
(C)    Seller shall not supplement, amend, extend, replace, terminate, or
otherwise modify any Hedging Agreement without, in each case, the prior written
consent of Agent.
ARTICLE VIII    

ADMINISTRATION AND COLLECTION
Section 8.1    Designation of Servicer. (a) The servicing, administration and
collection of the Receivables on behalf of Agent and the Purchasers shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. PDCo is hereby designated as, and hereby
agrees to perform the duties and obligations of, Servicer for Agent and the
Purchasers pursuant to the terms of this Agreement. Agent (on behalf of the
Purchasers) may, and at the direction of the Required Purchasers shall, at any
time


33



--------------------------------------------------------------------------------





following the occurrence of an Amortization Event designate as Servicer any
Person to succeed PDCo or any successor Servicer.
(a)    Without the prior written consent of Agent and the Required Purchasers,
PDCo shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) an Originator (with respect to Receivables
originated by such Originator), (ii) Seller and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies and lawyers in accordance
with its customary practices. None of Seller or any Originator shall be
permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by PDCo. If at any time Agent shall
designate as Servicer any Person other than PDCo, all duties and
responsibilities theretofore delegated by PDCo to Seller and any Originator may,
at the discretion of Agent, be terminated forthwith on notice given by Agent to
PDCo and to Seller.
(b)    Notwithstanding the foregoing subsection (b), (i) PDCo shall be and
remain primarily liable to Agent, the Purchaser Agents and the Purchasers and
the Hedge Providers (if any) for the full and prompt performance of all duties
and responsibilities of Servicer hereunder and (ii) Agent, the Purchaser Agents
and the Purchasers shall be entitled to deal exclusively with PDCo in matters
relating to the discharge by Servicer of its duties and responsibilities
hereunder. Agent, the Purchaser Agents and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than PDCo in
order for communication to Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished. PDCo, at all times that it is Servicer,
shall be responsible for providing any sub-servicer or other delegate of
Servicer with any notice given to Servicer under this Agreement.
Section 8.2    Duties of Servicer. (1) Servicer shall take or cause to be taken
all such actions as may be necessary or advisable to collect each Receivable
from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.
(a)    Servicer will instruct all Obligors to pay all Collections either (i)
directly to a Collection Account by means of an automatic electronic funds
transfer, wire transfer or otherwise or (ii) directly to a Lock-Box or P.O. Box.
Servicer shall cause any payments made by means of automatic electronic funds
transfer to be deposited directly into a Collection Account from each Obligor’s
relevant account. Servicer shall effect a Collection Account Agreement
substantially in the form of Exhibit VI with each bank party to a Collection
Account at any time. In the case of any remittances received in any Lock-Box,
P.O. Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances. From and
after the date Agent delivers a Collection Notice to any Collection Bank or a
Postal Notice to any post office pursuant to Section 8.3, Agent may request that
Servicer, and Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new lock-box,
post office box or depositary account specified by Agent and, at all times
thereafter, Seller and Servicer shall not deposit or otherwise credit, and shall
not permit any other


34



--------------------------------------------------------------------------------





Person to deposit or otherwise credit to such new lock-box, post office box or
depositary account any cash or payment item other than Collections.
(b)    Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. Servicer shall set aside and hold
in trust for the account of Seller (in respect of RPA Deferred Purchase Price,
as applicable), the Purchasers and the Hedge Providers (if any) their respective
shares of the Collections in accordance with Article II. Servicer shall, upon
the request of Agent, segregate, in a manner acceptable to Agent, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of Servicer or Seller prior to the remittance
thereof in accordance with Article II. If Servicer shall be required to
segregate Collections pursuant to the preceding sentence, Servicer shall
segregate and deposit with a bank designated by Agent such allocable share of
Collections of Receivables set aside for the Purchasers on the first Business
Day following receipt by Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.
(c)    Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of Agent, the Purchaser Agents or
the Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, Agent shall have the absolute and unlimited right to direct
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
(d)    Servicer shall hold in trust for Agent on behalf of the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of Agent, deliver or
make available to Agent all such Records, at a place selected by Agent. Servicer
shall, as soon as practicable following receipt thereof turn over to Seller any
cash collections or other cash proceeds received with respect to Indebtedness
not constituting Receivables. Servicer shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.
(e)    Any payment by an Obligor in respect of any Indebtedness or other
liability owed by it to the applicable Originator or Seller shall, except as
otherwise specified by such Obligor or otherwise required by contract or law and
unless otherwise instructed by Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.
Section 8.3    Collection Notices. Agent is authorized at any time after the
occurrence of an Amortization Event to date and to deliver to the Collection
Banks the Collection Notices and to date and deliver the Postal Notices to the
applicable post offices.


35



--------------------------------------------------------------------------------





Seller hereby transfers to Agent for the benefit of the Purchasers, effective
when Agent delivers such notices, the dominion and control and “control” (within
the meaning of Section 9-104 of the UCC of all applicable jurisdictions) of each
Lock-Box, P. O. Box, each Collection Account and the amounts on deposit therein.
In case any authorized signatory of Seller whose signature appears on a
Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice or Postal Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes Agent, and agrees that Agent shall be entitled to (i) endorse
Seller’s name on checks and other instruments representing Collections, (ii)
enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of Agent rather than Seller.
Section 8.4    Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by Agent, the Purchaser Agents and the Purchasers
of their rights hereunder shall not release Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
Section 8.5    Reports. Servicer shall prepare and forward to Agent and each
Purchaser Agent (i) three Business Days prior to each Settlement Date and at
such times as Agent or any Purchaser Agent shall request, a Monthly Report, (ii)
no later than the 10th day of each calendar month, a DPP Report and (iii) at
such times as Agent or any Purchaser Agent shall request, a listing by Obligor
of all Receivables together with an aging of such Receivables. Unless otherwise
requested by Agent or any Purchaser Agent, all computations in such Monthly
Report and such DPP Report shall be made as of the close of business on the last
day of the Accrual Period preceding the date on which such Monthly Report or DPP
Report, as applicable, is delivered.
Section 8.6    Servicing Fees. In consideration of PDCo’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as PDCo shall
continue to perform as Servicer hereunder, PDCo shall be paid a fee (the
“Servicing Fee“) in accordance with the priority of payments set forth in
Sections 2.2(c) and 2.3, as applicable, on the 19th calendar day of each month
(or, if such day is not a Business Day, then the next Business Day thereafter),
in arrears for the immediately preceding Fiscal Month, equal to 1% per annum of
the average Net Portfolio Balance during such period, as compensation for its
servicing activities.
ARTICLE IX    

AMORTIZATION EVENTS
Section 9.1    Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:
(a)    Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement


36



--------------------------------------------------------------------------------





hereunder (other than as referred to in clause (i) of this paragraph (a) and
Section 9.1(e)) or any other Transaction Document and such failure shall
continue for seven (7) consecutive Business Days.
(b)    Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made.
(c)    Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party to pay Indebtedness when due in excess of $1,000,000; or the
default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.
(d)    (i) Any Seller Party, the Hedge Providers (if any), the Performance
Provider or any of their respective Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any Seller
Party, the Hedge Providers (if any), the Performance Provider or any of their
respective Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property, and solely in
the case of Servicer and the Performance Provider and a proceeding instituted
against (and not by) such Person, such proceeding is not dismissed within 60
days; or (iii) any Seller Party, the Hedge Providers (if any), the Performance
Provider or any of their respective Subsidiaries shall take any corporate or
other action to authorize any of the actions set forth in clauses (i) or (ii)
above in this subsection (d).
(e)    Seller shall fail to comply with the terms of Section 2.6 or Section 7.3
hereof.
(f)    As at the end of any Fiscal Month:
(i)    the average of the Delinquency Ratio for such Fiscal Month and each of
the two immediately preceding Fiscal Months shall exceed 5.00%, or
(ii)    the average of the Default Ratio for such Fiscal Month and each of the
two immediately preceding Fiscal Months shall exceed 3.30%,
(iii)    Excess Spread is less than 0.75%, or


37



--------------------------------------------------------------------------------





(iv)    the average of the Payment Rate for such Fiscal Month and each of the
two immediately preceding Fiscal Months shall be less than 3.50%.
(g)    A Change of Control shall occur.
(h)    A Hedge Provider Downgrade shall occur and a replacement Hedge Provider
meeting the requirements of Section 7.3 fails to assume such then current Hedge
Provider’s obligations under this Agreement and the applicable Hedging Agreement
as provided in Section 7.3 after such occurrence.
(i)    (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $1,000,000, individually or in the aggregate, shall be
entered against Servicer on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.
(j)    The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement; or Seller shall for any reason cease to
purchase, or cease to have the legal capacity to purchase, or otherwise be
incapable of accepting Receivables from any Originator under the Receivables
Sale Agreement.
(k)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or Agent for the benefit of the Purchasers shall cease to have a
valid and perfected ownership or first priority perfected security interest in
the Receivables, the Related Security and the Collections with respect thereto
and the Collection Accounts.
(l)    If required to be in effect pursuant to Section 7.3, any Hedging
Agreement shall for any reason not be in full force and effect.
(m)    The Intercreditor Agreement shall terminate in whole or in part or shall
cease to be in full force and effect or US Bank shall directly or indirectly
contest in any manner the effectiveness or enforceability thereof.
(n)    As determined commencing with fiscal quarter ending January 27, 2018,
PDCo’s Leverage Ratio shall exceed the applicable amount set forth in Section
6.20 of the Credit Agreement as of any applicable period(s) or date(s) set forth
in Section 6.20 of the Credit Agreement.


38



--------------------------------------------------------------------------------





(o)    Performance Provider shall fail to perform or observe any term, covenant
or agreement required to be performed by it under the Performance Undertaking,
or the Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Provider, or
Performance Provider shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.
(p)    As determined commencing with fiscal quarter ending January 27, 2018,
PDCo’s Interest Expense Coverage Ratio shall be less than the applicable amount
set forth in Section 6.21 of the Credit Agreement as of any applicable period(s)
or date(s) set forth in Section 6.21 of the Credit Agreement.
(q)    Any Person shall be appointed as an Independent Governor of Seller
without prior notice thereof having been given to Agent in accordance with
Section 7.1(b)(vii) or without the written acknowledgement by Agent that such
Person conforms, to the satisfaction of Agent, with the criteria set forth in
the definition herein of “Independent Governor.”
(r)    Seller shall fail to pay in full all of its Obligations to Agent and the
Purchasers hereunder and under each other Transaction Document on or prior to
the Legal Maturity Date.
Section 9.2    Remedies. Upon the occurrence and during the continuation of an
Amortization Event, Agent may, or upon the direction of the Required Purchasers
shall, take any of the following actions: (i) replace the Person then acting as
Servicer, (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code or
under any other applicable bankruptcy, insolvency, arrangement, moratorium or
similar laws of any other jurisdiction (foreign or domestic), the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Seller Party, (iii) to
the fullest extent permitted by applicable law, declare that the Default Fee
shall accrue with respect to any of the Aggregate Unpaids outstanding at such
time, (iv) deliver the Collection Notices to the Collection Banks and the Postal
Notices to any post office where a P.O. Box is located, and (v) notify Obligors
of the Purchasers’ interest in the Receivables. The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of Agent, the Purchaser Agents and the Purchasers otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.
ARTICLE X    

INDEMNIFICATION


39



--------------------------------------------------------------------------------





Section 10.1    Indemnities by The Seller Parties. Without limiting any other
rights that Agent, any Purchaser Agent, any Funding Source, any Purchaser or any
of their respective Affiliates may have hereunder or under applicable law, (A)
Seller hereby agrees to indemnify (and pay upon demand to) Agent, each Purchaser
Agent, each Funding Source, each Purchaser and the Hedge Providers (if any) and
their respective Affiliates, successors, assigns, officers, directors, agents
and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of any Indemnified Party) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
Hedging Agreements, or the use of the proceeds of any Purchase hereunder, or the
acquisition, funding or ownership either directly or indirectly, by any
Indemnified Party of an interest in the Asset Portfolio, Receivables, or any
Receivable or any Contract or any Related Security, or any action or inaction of
any Seller Party, and (B) Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):
(x)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(y)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(z)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of the Asset Portfolio as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:
(i)    any representation or warranty made by any Seller Party, any Originator
or Performance Provider (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other


40



--------------------------------------------------------------------------------





information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;
(ii)    the failure by Seller, Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii)    any failure of Seller, Servicer, any Originator or Performance Provider
to perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of a Purchase, the ownership of the Asset
Portfolio (or any portion thereof) or any other investigation, litigation or
proceeding relating to Seller, Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Amortization Event described in Section 9.1(d);
(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of, any Receivable and the Related Security and Collections
with respect thereto from any Originator, free and clear of any Adverse Claim
(other than as created hereunder); or any failure of Seller to give reasonably
equivalent


41



--------------------------------------------------------------------------------





value to any Originator under the Receivables Sale Agreement in consideration of
the transfer by such Originator of any Receivable, or any attempt by any Person
to void such transfer under statutory provisions or common law or equitable
action;
(xi)    any failure to vest and maintain vested in Agent for the benefit of the
Purchasers, or to transfer to Agent for the benefit of the Purchasers, legal and
equitable title to, and ownership of, or a valid and perfected first priority
security interest in, the Asset Portfolio, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;
(xiii)    any action or omission by any Seller Party which reduces or impairs
the rights of Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;
(xiv)    any attempt by any Person to void any Purchase under statutory
provisions or common law or equitable action; and
(xv)    the failure of any Receivable included in the calculation of the Net
Portfolio Balance as an Eligible Receivable to be an Eligible Receivable at the
time so included.
Section 10.2    Increased Cost and Reduced Return. (1) If any Regulatory Change
(i) subjects any Purchaser or any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or this Agreement or a Purchaser’s or
Funding Source’s obligations under a Funding Agreement or this Agreement, or on
or with respect to the Receivables, or changes the basis of taxation of payments
to any Purchaser or any Funding Source of any amounts payable under any Funding
Agreement or this Agreement (except for changes in the rate of tax on the
overall net income of a Purchaser or Funding Source or taxes excluded by Section
10.1) or (ii) imposes, modifies or deems applicable any reserve, assessment,
fee, tax, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or liabilities of a Funding
Source or a Purchaser, or credit extended by a Funding Source or a Purchaser
pursuant to a Funding Agreement or this Agreement or (iii) imposes any other
condition the result of which is to increase the cost to a Funding Source or a
Purchaser of performing its obligations under a Funding Agreement or this
Agreement, or to reduce the rate of return on a Funding Source’s or Purchaser’s
capital as a consequence of its obligations under a Funding Agreement or this
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source or a Purchaser under a Funding Agreement or this Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by Agent, Seller shall pay to
Agent, for the benefit of the relevant Funding Source or Purchaser, such amounts
charged to such Funding


42



--------------------------------------------------------------------------------





Source or Purchaser or such amounts to otherwise compensate such Funding Source
or such Purchaser for such increased cost or such reduction.
(a)    A certificate of the applicable Purchaser or Funding Source setting forth
the amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.2 shall be delivered to Seller and
shall be conclusive absent manifest error.
(b)    If any Purchaser or any Funding Source has or anticipates having any
claim for compensation from Seller pursuant to clause (iii) of the definition of
Regulatory Change, and such Purchaser or Funding Source believes that having the
Facility publicly rated by one credit rating agency would reduce the amount of
such compensation by an amount deemed by such Purchaser or Funding Source to be
material, such Purchaser or Funding Source shall provide written notice to
Seller and Servicer (a “Ratings Request”) that such Purchaser or Funding Source
intends to request a public rating of the Facility from one credit rating agency
selected by such Purchaser or Funding Source and reasonably acceptable to
Seller, of at least AA equivalent (the “Required Rating“). Seller and Servicer
agree that they shall cooperate with such Purchaser’s or Funding Source’s
efforts to obtain the Required Rating, and shall provide the applicable credit
rating agency (either directly or through distribution to Agent, Purchaser or
Funding Source), any information requested by such credit rating agency for
purposes of providing and monitoring the Required Rating. Seller shall pay the
initial fees payable to the credit rating agency for providing the rating and
all ongoing fees payable to the credit rating agency for their continued
monitoring of the rating. Nothing in this Section 10.2(c) shall preclude any
Purchaser or Funding Source from demanding compensation from Seller pursuant to
Section 10.2(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Purchaser or Funding
Source to obtain any rating on the Facility prior to demanding any such
compensation from Seller.
Section 10.3    Other Costs and Expenses. Seller shall reimburse Agent, each
Purchaser Agent and each Conduit on demand for all costs and out-of-pocket
expenses in connection with the preparation, negotiation, arrangement,
execution, delivery, enforcement and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of any Conduit’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for any Conduit, any Purchaser Agent
and/or Agent (which such counsel may be employees of any Conduit, any Purchaser
Agent or Agent) with respect thereto and with respect to advising any Conduit,
any Purchaser Agent and/or Agent as to their respective rights and remedies
under this Agreement. Seller shall reimburse Agent and each Purchaser Agent on
demand for any and all costs and expenses of Agent, the Purchaser Agents and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event. Seller shall reimburse each Conduit on demand for all other
costs and expenses incurred by such Conduit (“Other Costs”), including, without
limitation, the cost of auditing such Conduit’s books by certified public
accountants, the cost of


43



--------------------------------------------------------------------------------





rating the Commercial Paper of such Conduit by independent financial rating
agencies, and the reasonable fees and out-of-pocket expenses of counsel for such
Conduit or any counsel for any shareholder of such Conduit with respect to
advising such Conduit or such shareholder as to matters relating to such
Conduit’s operations.
Section 10.4    Allocations. Each Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom such Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by the applicable
Conduit in its sole and absolute discretion and shall be binding on Seller and
Servicer.
Section 10.5    Accounting Based Consolidation Event. Upon demand by Agent,
Seller shall pay to Agent, for the benefit of the relevant Funding Source, such
amounts as such Funding Source reasonably determines will compensate or
reimburse such Funding Source for any (i) fee, expense or increased cost charged
to, incurred or otherwise suffered by such Funding Source, (ii) reduction in the
rate of return on such Funding Source’s capital or reduction in the amount of
any sum received or receivable by such Funding Source or (iii) internal capital
charge or other imputed cost determined by such Funding Source to be allocable
to Seller or the transactions contemplated in this Agreement, in each case
resulting from or in connection with the consolidation, for financial and/or
regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Conduit, that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of a
Funding Source. Amounts under this Section 10.5 may be demanded at any time
without regard to the timing of issuance of any financial statement by the
Conduit or by any Funding Source. A certificate of the Funding Source setting
forth the amount or amounts necessary to compensate such Funding Source pursuant
to this Section 10.5 shall be delivered to Seller and shall be conclusive absent
manifest error. Seller shall pay such Funding Source the amount as due on any
such certificate on the next Settlement Date following receipt of such notice.
Section 10.6    Required Rating. Agent shall have the right at any time to
request that a public rating of the Facility of at least the Required Rating be
obtained from one credit rating agency acceptable to Agent. Each of Seller and
Servicer agree that they shall cooperate with Agent’s efforts to obtain the
Required Rating, and shall provide Agent, for distribution to the applicable
credit rating agency, any information requested by such credit rating agency for
purposes of providing the Required Rating. Any Ratings Request shall be in
writing, and if the Required Rating is not obtained within 60 days following the
date of such Ratings Request (unless the failure to obtain the Required Rating
is solely the result of Agent’s failure to provide the credit rating agency with
sufficient information to permit the credit rating agency to perform their
analysis, and is not the result of Seller or Servicer’s failure to cooperate or
provide sufficient information to Agent), (i) upon written notice by Agent to
Seller, the Amortization Date shall occur, and (ii) outstanding Capital shall
thereafter incur the Default Fee and costs associated with obtaining the
Required Rating hereunder shall be paid by Seller or Servicer.


44



--------------------------------------------------------------------------------





ARTICLE XI    

AGENT
Section 11.1    Authorization and Action. Each Purchaser hereby designates and
appoints MUFG to act as its agent hereunder and under each other Transaction
Document, and authorizes Agent to take such actions as agent on its behalf and
to exercise such powers as are delegated to Agent by the terms of this Agreement
and the other Transaction Documents together with such powers as are reasonably
incidental thereto. Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of Agent shall
be read into this Agreement or any other Transaction Document or otherwise exist
for Agent. In performing its functions and duties hereunder and under the other
Transaction Documents, Agent shall act solely as agent for the Purchasers and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any Purchaser
Agent or any of such Seller Party’s or Purchaser Agent’s successors or assigns.
Agent shall not be required to take any action that exposes Agent to personal
liability or that is contrary to this Agreement, any other Transaction Document
or applicable law. The appointment and authority of Agent hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
Purchaser hereby authorizes Agent to authorize and file each of the Uniform
Commercial Code financing or continuations statements (and amendments thereto
and assignments or terminations thereof) on behalf of such Purchaser (the terms
of which shall be binding on such Purchaser).
Section 11.2    Delegation of Duties. Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 11.3    Exculpatory Provisions. Neither Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the ownership, perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith. Agent
shall not be under any obligation to any


45



--------------------------------------------------------------------------------





Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement or
any other Transaction Document, or to inspect the properties, books or records
of the Seller Parties. Agent shall not be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless Agent has received
notice from Seller or a Purchaser.
Section 11.4    Reliance by Agent. Agent and each Purchaser Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any
Seller Party), independent accountants and other experts selected by Agent.
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Purchasers or all of
the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until Agent shall have received such advice, Agent may take or refrain from
taking any action, as Agent shall deem advisable and in the best interests of
the Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the Required Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.
Section 11.5    Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by Agent. Each Purchaser represents
and warrants to Agent that it has and will, independently and without reliance
upon Agent or any other Purchaser and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of each Seller Party and made its own decision to enter into
this Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
Section 11.6    Reimbursement and Indemnification. Each Financial Institution
and each Purchaser Agent agrees to reimburse and indemnify Agent and its
officers, directors, employees, representatives and agents ratably based on the
ratio of each such indemnifying Financial Institution’s Commitment to the
aggregate Commitment (or, in the case of an indemnifying Purchaser Agent,
ratably based on the Commitment(s) of each Financial Institution in such
Purchaser Agent’s Purchaser Group to the aggregate Commitment), to the extent
not paid or reimbursed by Seller Parties (i) for any amounts for which Agent,
acting in its capacity as Agent, is entitled to reimbursement by the Seller
Parties hereunder and (ii) for any other expenses incurred by Agent, in its
capacity as Agent and acting on behalf of the Purchasers, in connection with the
administration and enforcement of this Agreement and the other Transaction
Documents.


46



--------------------------------------------------------------------------------





Section 11.7    Agent in its Individual Capacity. Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Seller Party or any Affiliate of any Seller Party as though Agent were
not Agent hereunder. With respect to the acquisition of the Asset Portfolio on
behalf of the Purchasers pursuant to this Agreement, Agent shall have the same
rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not Agent, and the terms
“Financial Institution,” “Related Financial Institution,” “Purchaser,”
“Financial Institutions,” “Related Financial Institutions” and “Purchasers”
shall include Agent in its individual capacity.
Section 11.8    Successor Agent. Agent may, upon 10 Business Days’ notice to
Seller and the Purchasers, and Agent will, upon the direction of all of the
Purchasers (other than Agent, in its individual capacity) resign as Agent. If
Agent shall resign, then the Required Purchasers during such five-day period
shall appoint from among the Purchasers and the Purchaser Agents a successor
agent. If for any reason no successor Agent is appointed by the Required
Purchasers during such five-day period, then effective upon the termination of
such five-day period, the Purchasers shall perform all of the duties of Agent
hereunder and under the other Transaction Documents and Seller and Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.
ARTICLE XII    

ASSIGNMENTS; PARTICIPATIONS
Section 12.1    Assignments. (1) (I) Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby agree and consent to the complete or partial
assignment by any Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Funding Source pursuant
to any Funding Agreement or to any other Person, and upon such assignment, such
Conduit shall be released from its obligations so assigned; provided, however,
that no Conduit shall transfer, sell or assign its rights in all or any part of
the Asset Portfolio at any time prior to the Amortization Date unless the RPA
Deferred Purchase Price allocable to the Asset Portfolio (or such relevant
portion thereof), as determined by Agent to be allocable to such assigned
interest on a pro rata basis, has been paid in full or is being assumed by the
applicable transferee. Further, Seller, Servicer, Agent, each Purchaser Agent
and each Purchaser hereby agree that any assignee of any Conduit of this
Agreement or of all or any portion of the Asset Portfolio of any Conduit shall
have all of the rights and benefits under this Agreement as if the term
“Conduit” explicitly referred to and included such party (provided that (i) the
Capital of any such assignee that is a Conduit or a commercial paper conduit
shall accrue CP Costs based on such Conduit’s Conduit Costs or on such
commercial paper conduit’s cost of funds, respectively, and (ii) the Capital of
any other such assignee shall accrue Financial


47



--------------------------------------------------------------------------------





Institution Yield pursuant to Section 4.1), and no such assignment shall in any
way impair the rights and benefits of any Conduit hereunder.
(II)    Neither Seller nor Servicer shall have the right to assign its rights or
obligations under this Agreement; provided, however, that Seller may assign its
right to receive the RPA Deferred Purchase Price or any portion thereof, which
right shall be freely assignable by Seller without the consent of Agent, any
Purchaser or any Purchaser Agent so long as no Amortization Event has occurred
that has not been waived in accordance with the terms hereof and the
Amortization Date has not occurred, upon prior written notice of such assignment
to Agent; provided, that the related assignee has agreed, in a writing in form
and substance reasonably satisfactory to Agent, to (i) all of the terms and
conditions hereunder in respect of payment of the RPA Deferred Purchase Price
(including Section 2.7(b)), (ii) a non-petition clause in favor of each of
Seller and each Conduit in substantially the form of Section 14.6 and (iii) a
limitation on payment clause in favor of Agent and each Purchaser in
substantially the form of Section 2.7(b).
(a)    Any Financial Institution may at any time and from time to time assign to
one or more Persons (“Purchasing Financial Institutions”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution; provided, however, that no Financial Institution shall
transfer, sell or assign its rights in all or any part of the Asset Portfolio at
any time prior to the Amortization Date unless the RPA Deferred Purchase Price
allocable to the Asset Portfolio (or such relevant portion thereof), as
determined by Agent to be allocable to such assigned interest on a pro rata
basis, has been paid in full or is being assumed by the applicable transferee.
The consent of the Conduit in such selling Financial Institution’s Purchaser
Group shall be required prior to the effectiveness of any such assignment. Each
assignee of a Financial Institution must (i) have a short-term debt rating of
A-1 or better by S&P and P-1 by Moody’s and (ii) agree to deliver to Agent,
promptly following any request therefor by Agent or the Conduit in such selling
Financial Institution’s Purchaser Group, an enforceability opinion in form and
substance satisfactory to Agent and such Conduit. Upon delivery of the executed
Assignment Agreement to Agent, such selling Financial Institution shall be
released from its obligations hereunder to the extent of such assignment.
Thereafter the Purchasing Financial Institution shall for all purposes be a
Financial Institution party to this Agreement and shall have all the rights and
obligations of a Financial Institution (including, without limitation, the
applicable obligations of a Related Financial Institution) under this Agreement
to the same extent as if it were an original party hereto and no further consent
or action by Seller, the Purchasers, the Purchaser Agents or Agent shall be
required.
(b)    Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by S&P and P-1 by
Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Conduit in such Affected
Financial Institution’s Purchaser Group or Agent, to assign all of its rights
and obligations hereunder to (x) another Financial Institution in such Affected
Financial Institution’s Purchaser Group or (y) another funding entity nominated
by Agent and acceptable to the Conduit in such Affected Financial Institution’s
Purchaser Group,


48



--------------------------------------------------------------------------------





and willing to participate in this Agreement through the Liquidity Termination
Date in the place of such Affected Financial Institution; provided that the
Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Aggregate Capital and Financial Institution Yield owing to the
Financial Institutions in such Affected Financial Institution’s Purchaser Group
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the Asset Portfolio of the Financial Institutions in
such Affected Financial Institution’s Purchaser Group; provided, further, that,
if such assignment occurs at any time prior to the Amortization Date, the
Affected Financial Institution shall (x) pay in full or (y) provide that the
related Assignment Agreement requires the assignee to assume, the RPA Deferred
Purchase Price allocable to the Asset Portfolio (or such relevant portion
thereof), as determined by Agent to be allocable to such assigned interest on a
pro rata basis.
Section 12.2    Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share portion of the
Asset Portfolio of the Financial Institutions in such Financial Institution’s
Purchaser Group or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
each Seller Party, each Conduit, each other Financial Institution, each
Purchaser Agent and Agent shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement. Each Financial Institution agrees that any
agreement between such Financial Institution and any such Participant in respect
of such participating interest shall not restrict such Financial Institution’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).
Section 12.3    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Financial Institution may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, its portion of the Asset Portfolio and any rights to payment
of Capital and Financial Institution Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, without
notice to or consent of Seller or Agent; provided that no such pledge or grant
of a security interest shall release a Financial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Financial Institution as a party hereto.
Section 12.4    Collateral Trustee. Notwithstanding any other provision of this
Agreement to the contrary, any Conduit may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, its portion of the Asset Portfolio and any rights to payment of
Capital and CP Costs) under this Agreement to secure obligations of such Conduit
to a collateral trustee or security trustee under its Commercial Paper program,
without notice to or consent of Seller or Agent; provided that no such pledge or
grant of a


49



--------------------------------------------------------------------------------





security interest shall release a Conduit from any of its obligations hereunder,
or substitute any such pledgee or grantee for such Conduit as a party hereto.
ARTICLE XIII    

PURCHASER AGENTS
Section 13.1    Purchaser Agents. Each Purchaser Group may (but is not required
to) designate and appoint a “Purchaser Agent” hereunder which Purchaser Agent
shall become a party to this Agreement and shall authorize such Purchaser Agent
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Purchaser Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto. Unless otherwise notified in writing to the contrary by the applicable
Purchaser, Agent and the Seller Parties shall provide all notices and payments
specified to be made by Agent or any Seller Party to a Purchaser hereunder to
such Purchaser’s Purchaser Agent, if any, for the benefit of such Purchaser,
instead of to such Purchaser. Each Purchaser Agent may perform any of the
obligations of, or exercise any of the rights of, any member of its Purchaser
Group and such performance or exercise shall constitute performance of the
obligations of, or exercise of the rights of, such member hereunder. In
performing its functions and duties hereunder and under the other Transaction
Documents, each Purchaser Agent shall act solely as agent for the Purchasers in
such Purchaser Agent’s Purchaser Group and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
any other Purchaser or any Seller Party or any of such Purchaser’s or Seller
Party’s successors or assigns. The appointment and authority of each Purchaser
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each member of the MUFG Conduit’s Purchaser Group hereby
designates MUFG, and MUFG hereby agrees to perform the duties and obligations
of, such Purchaser Group’s Purchaser Agent.
ARTICLE XIV    

MISCELLANEOUS
Section 14.1    Waivers and Amendments. (1) No failure or delay on the part of
Agent, any Purchaser Agent or any Purchaser in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.
(a)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Each Conduit, Seller, each Purchaser Agent and Agent, at the direction
of the Required Purchasers, may enter into written modifications or waivers of
any provisions of this Agreement, provided, however, that no such modification
or waiver shall:


50



--------------------------------------------------------------------------------





(i)    without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Financial
Institution Yield or any CP Costs (or any component of Financial Institution
Yield or CP Costs), (C) reduce any fee payable to Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Conduit’s Pro Rata Share, any Financial Institution’s Commitment or any
Conduit’s Conduit Purchase Limit (other than, to the extent applicable in each
case, pursuant to Section 4.6 or the terms of any Funding Agreement), (E) amend,
modify or waive any provision of the definition of Required Purchasers, Section
4.6, this Section 14.1(b) or Section 14.6, (F) consent to or permit the
assignment or transfer by Seller of any of its rights and obligations under this
Agreement, (G) change the definition of “Eligible Receivable,” “Credit
Enhancement,” “Hedging Agreement,” “Hedge Provider,” “Net Portfolio Balance” or
“RPA Deferred Purchase Price” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or
(ii)    without the written consent of the then Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, Agent may amend this Agreement solely to add
additional Persons as Financial Institutions, Conduits and/or Purchaser Agents
hereunder and (ii) Agent, the Required Purchasers and each Conduit may enter
into amendments to modify any of the terms or provisions of Article XI, Article
XII, Section 14.13 or any other provision of this Agreement without the consent
of any Seller Party, provided that such amendment has no negative impact upon
such Seller Party. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchaser Agents, the Purchasers and Agent.
Section 14.2    Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective  if given by telecopy, upon the receipt
thereof,  if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or  if
given by any other means, when received at the address specified in this Section
14.2. Seller hereby authorizes Agent and the Purchasers to effect Purchases and
Rate Tranche Period and Discount Rate selections based on telephonic notices
made by any Person whom Agent or applicable Purchaser in good faith believes to
be acting on behalf of Seller. Seller agrees to deliver promptly to Agent and
each applicable Purchaser a written confirmation of each


51



--------------------------------------------------------------------------------





telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by Agent and/or the
applicable Purchaser, the records of Agent and/or the applicable Purchaser shall
govern absent manifest error.
Section 14.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Sections 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
Section 14.4    Protection of Ownership Interests of the Purchasers. (1) Seller
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that Agent may request, to perfect, protect or more
fully evidence Agent’s (on behalf of the Purchasers) valid ownership of or first
priority perfected security interest in the Asset Portfolio, or to enable Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
Without limiting the foregoing, Seller will, upon the request of Agent, file
such financing or continuation statements, or amendments thereto or assignments
thereof, and execute and file such other instruments and documents, that may be
necessary or desirable, or that Agent may reasonably request, to perfect,
protect or evidence such valid ownership of or first priority perfected security
interest in the Asset Portfolio. At any time following the occurrence of an
Amortization Event, Agent may, or Agent may direct Seller or Servicer to, notify
the Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Agent or its designee. Seller or Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.
(a)    If any Seller Party fails to perform any of its obligations hereunder,
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes Agent at any time and
from time to time in the sole and absolute discretion of Agent, and appoints
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
authorize and/or execute on behalf of such Seller Party as debtor and to file
financing or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in Agent’s sole and absolute discretion to
perfect and to maintain Agent’s (on behalf of the Purchasers) valid ownership of
or first priority perfected security interest in the Receivables and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as Agent in its sole and


52



--------------------------------------------------------------------------------





absolute discretion deems necessary or desirable to perfect and to maintain the
ownership of or first priority perfected security interest in the interests of
the Purchasers in the Receivables. This appointment is coupled with an interest
and is irrevocable. The authorization by each Seller Party set forth in the
second sentence of this Section 14.4(b) is intended to meet all requirements for
authorization by a debtor under Article 9 of any applicable enactment of the
UCC, including, without limitation, Section 9-509 thereof.
Section 14.5    Confidentiality. (1) Each Seller Party, Agent, each Purchaser
Agent and each Purchaser shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to Agent, each Purchaser
Agent, each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party, Agent, such Purchaser Agent
and such Purchaser and its officers and employees may disclose such information
to such Seller Party’s, Agent’s, such Purchaser Agent’s and such Purchaser’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.
(a)    Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to Agent, the Financial Institutions, the Purchaser Agents or the Conduits by
each other and by each such Person to such Person’s equityholders, (ii) by
Agent, the Purchaser Agents or the Purchasers to any prospective or actual
assignee or participant of any of them and (iii) by Agent, any Purchaser Agent
or any Conduit to any collateral trustee or security trustee, any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Conduit or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
MUFG or any Purchaser Agent acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of and agrees to maintain the
confidential nature of such information. In addition, the Purchasers, the
Purchaser Agents and Agent may disclose any such nonpublic information pursuant
to any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
Section 14.6    Bankruptcy Petition. (1) Seller, Servicer, Agent, each Purchaser
Agent and each Purchaser hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit or any Financial Institution or Funding Source that
is a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, any Conduit, any Financial
Institution or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.
(a)    Servicer hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all Obligations of Seller, it will
not institute against, or join any other Person in instituting against, Seller
any bankruptcy, reorganization,


53



--------------------------------------------------------------------------------





arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
Section 14.7    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, Agent,
any Purchaser Agent, any Funding Source or any Financial Institution, no claim
may be made by any Seller Party or any other Person against any Conduit, Agent,
any Purchaser Agent, any Funding Source or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
Section 14.8    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
Section 14.9    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST AGENT, ANY PURCHASER AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF AGENT, ANY PURCHASER AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.
Section 14.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY


54



--------------------------------------------------------------------------------





PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
Section 14.11    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy) and shall inure to the benefit of the Hedge Providers
(if any) and its successors and permitted assigns (including any trustee in
bankruptcy). This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification, payment and other provisions of Article X, and
Sections 2.7(b), 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.
Section 14.12    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 14.13    MUFG Roles and Purchaser Agent Roles.
(a)    Each of the Purchasers and Purchaser Agents acknowledges that MUFG acts,
or may in the future act, (i) as administrative agent for the MUFG Conduit or
any Financial Institution in the MUFG Conduit’s Purchaser Group, (ii) as issuing
and paying agent for certain Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for certain Commercial Paper and
(iv) to provide other services from time to time for the MUFG Conduit or any
Financial Institution in the MUFG Conduit’s Purchaser Group (collectively, the
“MUFG Roles”). Without limiting the generality of this Section 14.13, each
Purchaser and each Purchaser Agent hereby acknowledges and consents to any and
all MUFG Roles and agrees that in connection with any MUFG Role, MUFG may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for the MUFG Conduit.


55



--------------------------------------------------------------------------------





(b)    Each of the Purchasers acknowledges that each Purchaser Agent acts, or
may in the future act, (i) as administrative agent for the Conduit in such
Purchaser Agent’s Purchaser Group or any Financial Institution in such Purchaser
Agent’s Purchaser Group, (ii) as issuing and paying agent for certain Commercial
Paper, (iii) to provide credit or liquidity enhancement for the timely payment
for certain Commercial Paper and (iv) to provide other services from time to
time for the Conduit in such Purchaser Agent’s Purchaser Group or any Financial
Institution in such Purchaser Agent’s Purchaser Group (collectively, the
“Purchaser Agent Roles”). Without limiting the generality of this Section 14.13,
each Purchaser hereby acknowledges and consents to any and all Purchaser Agent
Roles and agrees that in connection with any Purchaser Agent Role, the
applicable Purchaser Agent may take, or refrain from taking, any action that it,
in its discretion, deems appropriate, including, without limitation, in its role
as agent for the Conduit in such Purchaser Agent’s Purchaser Group.
Section 14.14    Characterization. (1) It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale to Agent, on behalf of the Purchasers, for all purposes (other
than federal and state income tax purposes), which such Purchase shall provide
Agent, on behalf of the Purchasers, with the full benefits of ownership of the
Asset Portfolio. Except as specifically provided in this Agreement, each
Purchase hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser, each Purchaser Agent and Agent for
all representations, warranties, covenants and indemnities made by Seller
pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, any Purchaser
Agent or Agent or any assignee thereof of any obligation of Seller or any
Originator or any other Person arising in connection with the Receivables, the
Related Security, or the related Contracts, or any other obligations of Seller
or any Originator.
(a)    In addition to any ownership interest which Agent may from time to time
acquire pursuant hereto, Seller hereby grants to Agent for the ratable benefit
of the Purchasers a valid and perfected security interest in all of Seller’s
right, title and interest in, to and under all Receivables now existing or
hereafter arising, the Collections, each Lock-Box, each P.O. Box, each
Collection Account, all Related Security, all other rights and payments relating
to such Receivables, and all proceeds of any thereof prior to all other liens on
and security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. Agent, the Purchaser Agents and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.
Section 14.15    Excess Funds. Each of Seller, Servicer, each Purchaser, each
Purchaser Agent and Agent agrees that each Conduit shall be liable for any
claims that such party may have against such Conduit only to the extent that
such Conduit has funds in excess of those funds necessary to pay matured and
maturing Commercial Paper and to the extent such excess funds are insufficient
to satisfy the obligations of such Conduit hereunder, such Conduit shall have no
liability with respect to any amount of such obligations remaining unpaid and
such unpaid amount shall not constitute a claim against such Conduit. Any and
all claims against any


56



--------------------------------------------------------------------------------





Conduit shall be subordinate to the claims against such Conduit of the holders
of Commercial Paper and any Person providing liquidity support to such Conduit.
Section 14.16    Intercreditor Agreement. Each member of each Purchaser Group,
Seller and Servicer each hereby authorize Agent to enter into the Intercreditor
Agreement or an amendment thereto, as applicable, in each case, on or about the
date hereof, and each member of each Purchaser Group agrees to be bound by the
provisions thereof.
Section 14.17    Confirmation and Ratification of Terms.
(a)    Upon the effectiveness of this Agreement, each reference to the Prior
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Prior Agreement or
any other Transaction Document, shall mean and be a reference to this Agreement.
(b)    The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Prior Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.
(c)    The effect of this Agreement is to amend and restate the Prior Agreement
in its entirety, and to the extent that any rights, benefits or provisions in
favor of Agent or any Purchaser existed in the Prior Agreement and continue to
exist in this Agreement without any written waiver of any such rights, benefits
or provisions prior to the date hereof, then such rights, benefits or provisions
are acknowledged to be and to continue to be effective from and after May 10,
2002. This Agreement is not a novation.
(d)    The parties hereto agree and acknowledge that any and all rights,
remedies and payment provisions under the Prior Agreement, including, without
limitation, any and all rights, remedies and payment provisions with respect to
(i) any representation and warranty made or deemed to be made pursuant to the
Prior Agreement, or (ii) any indemnification provision, shall continue and
survive the execution and delivery of this Agreement.
(e)    The parties hereto agree and acknowledge that any and all amounts owing
as or for Capital, Financial Institution Yield, CP Costs, fees, expenses or
otherwise under or pursuant to the Prior Agreement, immediately prior to the
effectiveness of this Agreement shall be owing as or for Capital, Financial
Institution Yield, CP Costs, fees, expenses or otherwise, respectively, under or
pursuant to this Agreement.
Section 14.18    Consent. Each of the parties hereto hereby consents to
Amendment No. 3 to the Receivables Sale Agreement, dated as of the date hereof,
among Seller, PDSI and Webster.


57



--------------------------------------------------------------------------------





Section 14.19    USA PATRIOT Act Notice. Each Financial Institution that is
subject to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) herby notifies the
Seller Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Seller
Party, which information includes the name and address of each Seller Party and
other information that will allow such Financial Institution to identify such
Seller Party in accordance with the Patriot Act.
(Signature Pages Follow)


58



--------------------------------------------------------------------------------









WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.
Conformed copy of agreement does not contain signatures as signatories only sign
individual amendments.






S-1



--------------------------------------------------------------------------------






EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“3D Cone Beam Receivable” means a Receivable originated by PDSI that arises from
the sale or financing (or servicing) of 3D Cone Beam technology.
“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date hereof to (and
including) the last day of the Fiscal Month thereafter.
“ACH Receipts” means funds received in respect of Automatic Debit Collections.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after September 12, 2003, by which PDCo or any of its
Subsidiaries (i) acquires any going concern business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires from one or
more Persons (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affected Financial Institution” has the meaning set forth in Section 12.1(c).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Aggregate Capital” means, on any date of determination, the aggregate
outstanding Capital of all Purchasers on such date.
“Aggregate Reduction” has the meaning set forth in Section 1.3.


Exh. I-1



--------------------------------------------------------------------------------





“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under any Fee Letter, CP Costs, Financial Institution
Yield, Aggregate Capital, Hedging Obligations and all other unpaid Obligations
(whether due or accrued) at such time.
“Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the greater of (i) 0.00% and
(ii) the LIBO Rate for a one month period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the LIBO Rate for any day shall be equal to the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any person which takes over the administration of that rate) for
deposits in U.S. dollars, as published by Reuters (or any successor thereto) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from Agent following the occurrence of any other Amortization Event, (iv)
the Business Day specified in a written notice from Agent following the failure
to obtain the Required Ratings within 60 days following delivery of a Ratings
Request to Seller and Servicer, and (v) the date which is 5 Business Days after
Agent’s receipt of written notice from Seller that it wishes to terminate the
facility evidenced by this Agreement.
“Amortization Event” has the meaning set forth in Article IX.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller, the Servicer, any Originator or any of
their respective Subsidiaries from time to time concerning or relating to
bribery or corruption, including the Foreign Corrupt Practices Act of 1977, and
any applicable law or regulation implementing the Organisation for Economic
Co-operation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.
“Anti-Terrorism Laws” has the meaning set forth in Section 5.1(z).
“Asset Portfolio” has the meaning set forth in Section 1.2(b).
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.


Exh. I-2



--------------------------------------------------------------------------------





“Automatic Debit Collection” means the payment of Collections by an Obligor by
means of automatic electronic funds transfer from the Obligor’s bank account.
“Balloon Payment Receivable” means a Receivable that arises under a Contract
that requires the final payment to be in an amount equal to 35% of the initial
balance of such Receivable.
“Broken Funding Costs” means for any Capital of any Purchaser which: (i) is
reduced without compliance by Seller with the notice requirements hereunder or
(ii) is assigned, transferred or funded pursuant to a Funding Agreement or
otherwise transferred or terminated on a date prior to the date on which it was
originally scheduled to end; an amount equal to the excess, if any, of (A) the
CP Costs or Financial Institution Yield (as applicable) that would have accrued
during the remainder of the Rate Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Purchaser Agent or Agent to relate
to such Capital (as applicable) subsequent to the date of such reduction,
assignment, transfer, funding or termination of such Capital if such reduction,
assignment, transfer, funding or termination had not occurred, over (B) the
income, if any, actually received net of any costs of redeployment of funds
during the remainder of such period by the holder of such Capital from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
“Capital” means at any time with respect to the Asset Portfolio and any
Purchaser, an amount equal to (A) the amount of Cash Purchase Price paid by such
Purchaser to Seller for Purchases pursuant to Sections 1.1 and 1.2, minus (B)
the sum of the aggregate amount of Collections and other payments received by
Agent or such Purchaser, as applicable, which in each case are applied to reduce
such Purchaser’s Capital in accordance with the terms and conditions of this
Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
“Cap Strike Rate” means 3.25%, or such other applicable “cap strike rate”
approved by Agent and specified as such in the applicable Hedging Agreement in
effect at such time.
“Cash Purchase Price” means, with respect to any Purchase of any portion of the
Asset Portfolio, the amount paid to Seller for such portion of the Asset
Portfolio which shall not exceed the least of (i) the amount requested by Seller
in the applicable Purchase Notice, (ii) the unused portion of the Purchase Limit
on the applicable Purchase date, taking into account any other


Exh. I-3



--------------------------------------------------------------------------------





proposed Purchase requested on the applicable Purchase date, and (iii) the
excess, if any, of the Net Portfolio Balance (less the Credit Enhancement) on
the applicable Purchase date over the aggregate outstanding amount of the
Aggregate Capital determined as of the date of the most recent Monthly Report,
taking into account any other proposed Purchase requested on the applicable
Purchase date.
“CEREC Receivable” means a Receivable originated by PDSI that arises from the
sale or financing (or servicing) by PDSI of ceramic reconstructionmachinery that
was manufactured by or on behalf of Sirona Dental Systems, Inc.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of
Servicer or (ii) PDCo ceases to own, directly or indirectly, 100% of the
outstanding membership units of Seller or 100% of the outstanding capital stock
of any Originator.
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to the Seller Party therein refer to such
Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, (iv) which has been identified
by Seller as uncollectible or (v) as to which any payment, or part thereof,
remains unpaid for 180 days or more from the original due date for such payment.
“Closing Date Assignment Agreement” means that certain Assignment and Assumption
Agreement, dated as of the date hereof, by and among Servicer, Seller, JPMorgan,
Agent, the MUFG Conduit, MUFG, Chariot Funding LLC, J.P. Morgan Securities,
Inc., Three Pillars Funding LLC, SunTrust Bank and SunTrust Robinson Humphrey,
Inc., as amended, restated, supplemented or otherwise modified from time to
time.
“Collection Account” means, collectively, each First-Tier Account and the
Second-Tier Account.
“Collection Account Agreement” means (i) with respect to each Lock-Box or
Collection Account, an agreement, substantially in the form of Exhibit VI, among
an Originator (if applicable), Seller, Agent and a Collection Bank, or any
similar or analogous agreement among an Originator, Seller, Agent and a
Collection Bank and (ii) with respect to each P.O. Box, a Postal Notice, in each
case as such document may be amended, restated, supplemented or otherwise
modified from time to time.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.


Exh. I-4



--------------------------------------------------------------------------------





“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from Agent to a Collection Bank, or any similar or analogous notice
from Agent to a Collection Bank.
“Collections” means, with respect to any Receivable, all cash collections and
other cash and other proceeds in respect of such Receivable, including, without
limitation, all scheduled payments, prepayments, yield, Finance Charges or other
related amounts accruing in respect thereof, all cash proceeds of Related
Security with respect to such Receivable and all payments received pursuant to
the Hedging Agreements.
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
in the commercial paper market.
“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to Purchase portions of the Asset Portfolio from Seller
and to the extent that the Conduit in its Purchaser Group declines to make such
Purchases, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 4.6
hereof) and (ii) with respect to any individual Purchase hereunder, its Pro Rata
Share of the Cash Purchase Price therefor.
“Concentration Limit” means, at any time, for any Obligor, (i) if such Obligor
is a Group Practice Obligor, $1,000,000 and (ii) if such Obligor is other than a
Group Practice Obligor, $500,000; provided, that in the case of an Obligor and
any Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor.
“Conduit” has the meaning set forth in the preamble to this Agreement.
“Conduit Costs” means, for any outstanding Capital of any Conduit, an amount
equal to such Capital multiplied by a per annum rate equivalent to the “weighted
average cost” (as defined below) related to the issuance of indexed Commercial
Paper of such Conduit that is allocated, in whole or in part, to fund such
Capital (and which may also be allocated in part to the funding of other assets
of such Conduit); provided, however, that if any component of such rate is a
discount rate, in calculating such rate for such Capital for such date, the rate
used to calculate such component of such rate shall be a rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
As used in this definition, the “weighted average cost” shall consist of (x) the
actual interest rate paid to purchasers of indexed Commercial Paper issued by
such Conduit, (y) the costs associated with the issuance of such Commercial
Paper (including dealer fees and commissions to placement agents), and (z)
interest on other borrowing or funding sources by such Conduit, including to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market.
“Conduit Purchase Limit” means, for each Conduit, the purchase limit of such
Conduit with respect to Purchases from Seller, in an amount not to exceed (i) in
the aggregate, the amount set forth opposite such Conduit’s name on Schedule A
to this Agreement, as such amount may be


Exh. I-5



--------------------------------------------------------------------------------





modified in accordance with the terms hereof (including, without limitation,
Section 4.6(b)) and (ii) with respect to any individual Purchase hereunder, its
Pro Rata Share of the aggregate Cash Purchase Price therefor.
“Consent Notice” has the meaning set forth in Section 4.6(a).
“Consent Period” has the meaning set forth in Section 4.6(a).
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of the Contingent Obligation shall be
such guaranteeing person’s reasonably anticipated liability in respect thereof
as determined by such Person in good faith.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings (including those with electronic
signatures or other electronic authorization), which may be executed in
counterparts and received by facsimile or electronic mail, pursuant to which
such Receivable arises or which evidences such Receivable.
“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the outstanding Capital of each respective Conduit as determined in
accordance with the definition of Conduit Costs.
“Credit Agreement” means the Amended and Restated Credit Agreement, dated on or
about January 27, 2017 (as it may be amended, restated, supplemented or
otherwise modified from time to time) by and among PDCo, the lenders from time
to time party thereto, MUFG, as administrative agent.
“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date of the Prior Agreement and summarized in
Exhibit VIII hereto, as modified from time to time in accordance with this
Agreement.
“Credit Enhancement” means, on any date, an amount equal to the product of (i)
the Net Portfolio Balance as of the close of business of Servicer on such date,
multiplied by (ii) the sum


Exh. I-6



--------------------------------------------------------------------------------





of (x) the greater of (a) 9.5% and (b) the product of (I) the Loss Multiple
multiplied by (II) the sum of (i) 1.0 plus (ii) [20.0]% of the Weighted Average
Remaining Months Without Repayment Spike on such date multiplied by (III) the
average Loss-to-Liquidation Ratio for the immediately preceding three Fiscal
Months plus (y) the average Dilution Ratio for the immediately preceding three
Fiscal Months.
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. If at any time, (i) the
Outstanding Balance of any Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller or any Originator (other than cash Collections on account of
the Receivables) or (y) reduced or canceled as a result of a setoff in respect
of any claim by any Person (whether such claim arises out of the same or a
related transaction or an unrelated transaction), (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable or (iii) the Related Equipment for any Receivable is Repossessed
and sold for less than the fair market value of such Related Equipment, Seller
shall be deemed to have received a Collection of such Receivable in the amount
of (A) such reduction or cancellation in the case of clause (i) above, (B) the
entire Outstanding Balance in the case of clause (ii) above and (C) the
difference between the fair market value of the Repossessed Related Equipment
and the gross proceeds received upon the sale of such Repossessed Related
Equipment in the case of clause (iii) above.
“Deemed Exchange” shall have the meaning set forth in Section 1.5.
“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 121 days or more from the original due date for such
payment.
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 3.50% above the Alternate Base Rate.
“Default Ratio” means, as of the last day of each Fiscal Month, a percentage
equal to: (i) the aggregate Outstanding Balance of all Defaulted Receivables on
such day, divided by (ii) the aggregate Outstanding Balance of all Receivables
on such day.
“Delayed Financial Institution” has the meaning set forth in Section 1.2(a).
“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
“Designated Obligor” means an Obligor indicated by Agent to Seller in writing.


Exh. I-7



--------------------------------------------------------------------------------





“Dilution Ratio” means, on any date, an amount equal to the product of (i) 6
multiplied by (ii) the quotient of (x) “non-cash full returns” and “non-cash
partial returns” (each as set forth as a separate line item in the Monthly
Report) divided by (y) the Outstanding Balance of all Receivables as of the
first day of the current Fiscal Month.
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
“Discounted Receivable” means a Receivable that arises under a Contract pursuant
to which the first installment payment thereunder is not required to be made
prior to 120 days after the contract inception; provided that such Receivable
shall cease to be a Discounted Receivable after the date 120 days after the
contract inception and shall at all times thereafter be deemed to be a “Skip
Receivable”; provided further, if the first six payments thereunder are made in
full in consecutive months, such Receivable shall no longer be deemed to be a
“Skip Receivable.”
“Discount Rate” means, the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to the Capital of each Financial Institution.
“DPP Report” means a report, in substantially the form of Exhibit XIII hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.
“EagleSoft Computer Receivable” means a Receivable originated by PDSI that
arises from the sale or financing of computer hardware equipment by PDSI.
“EagleSoft Computer Receivables” may also be referred to as “Patterson Computer
Receivables”.
“EagleSoft Software Receivable” means a Receivable originated by PDSI that
arises from the sale, licensing or financing of computer software by PDSI.
“EagleSoft Software Receivable Discounted Balance” means, at any time, with
respect to any EagleSoft Software Receivable, the discounted Outstanding Balance
of such Receivable, which Outstanding Balance shall be discounted using a
discount rate of 10%.
“Eligible Hedge Provider” means any financial institution that has an unsecured,
unguaranteed, long-term debt rating of at least A- by S&P or A3 by Moody’s.
“Eligible Receivable” means, at any time, a Receivable:
(i)    the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is neither a Designated Obligor nor a Sanctioned Person;
and (d) is not a government or a governmental subdivision or agency,
(ii)    the Obligor of which is not, and has not been, the Obligor of any
Charged-Off Receivable or any Defaulted Receivable,


Exh. I-8



--------------------------------------------------------------------------------





(iii)    that is not a Charged-Off Receivable or a Defaulted Receivable,
(iv)    that is not a Delinquent Receivable,
(v)    that arises under a Contract that has not had any payment or other terms
of such Contract extended, modified or waived,
(vi)    that is an “account” or “chattel paper” within the meaning of Article 9
of the UCC of all applicable jurisdictions,
(vii)    that is denominated and payable only in United States dollars in the
United States,
(viii)    that arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by Agent in
writing, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense,
(ix)    that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract,
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract and (C) at the time the
payment is received the Contract is continuing and does not constitute a refund
on a terminated Contract,
(x)    that arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
(xi)    that, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
(xii)    that satisfies all applicable requirements of the Credit and Collection
Policy,
(xiii)    that was generated in the ordinary course of the applicable
Originator’s business,


Exh. I-9



--------------------------------------------------------------------------------





(xiv)    that arises solely from the sale, licensing or financing of goods or
the provision of services to the related Obligor by the applicable Originator,
and not by any other Person (in whole or in part),
(xv)    as to which Agent has not notified Seller that Agent has determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to Agent,
(xvi)    that is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract),
(xvii)    that, (a) if such Receivable is a Discounted Receivable, the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made not later than 64 months (or in the case of a Large
Receivable, not later than 88 months) after the date such Receivable was
originated; (b) if such Receivable is an Extended Discounted Receivable, the
related Contract requires (i) that payment in full of the Outstanding Balance of
such Receivable be made not later than 73 months after the date such Receivable
was originated and (ii) no more than 60 monthly payments; (c) if such Receivable
is an EagleSoft Computer Receivable or EagleSoft Software Receivable, the
related Contract requires that payment in full of the Outstanding Balance of
such Receivable be made not later than 39 months after the date such Receivable
was originated; (d) if such Receivable is a Large Receivable, the related
Contract requires that payment in full of the Outstanding Balance of such
Receivable be made not later than 85 months after the date such Receivable was
originated; and (e) otherwise, the related Contract requires that payment in
full of the Outstanding Balance of such Receivable be made not later than 61
months after the date such Receivable was originated,
(xviii)    as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,
(xix)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim,
(xx)    that arises under a Contract that requires the Outstanding Balance of
such Receivable to be paid in equal consecutive monthly installments,


Exh. I-10



--------------------------------------------------------------------------------





(xxi)    that is not a Balloon Payment Receivable or a Modified Receivable,
(xxii)    that, together with the related Contract, has not been sold, assigned
or pledged by the applicable Originator or Seller, except pursuant to the terms
of the Receivables Sale Agreement and this Agreement,
(xxiii)    that if such Receivable is an EagleSoft Software Receivable, the
Obligor thereof has made at least three payments on such Receivable,
(xxiv)    with respect to which there is only one original executed copy of the
related Contract, which will, together with the related records be held by
Servicer as bailee of Agent and the Purchasers, and no other custodial
agreements are in effect with respect thereto,
(xxv)    that excludes residual value and any maintenance component, and
(xxvi)    that if such Receivable is an Extended Skip Receivable, no required
payment or part thereof, in connection with such Receivable remains unpaid for
30 days or more from the original due date for such payment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Excess Spread” means, as of the last day of any Fiscal Month, the sum of (i)
the weighted average annual percentage rate accruing on the Receivables, minus
(ii) 1%, minus (iii) the Cap Strike Rate, minus (iv) the Program Fee Rate (as
defined in each Fee Letter).
“Extended Discounted Receivable” means a Receivable that arises under a Contract
pursuant to which the first installment payment thereunder is not required to be
made prior to 4 to 12 months after the contract inception; provided that such
Receivable shall cease to be an Extended Discounted Receivable after the date on
which the first installment payment thereunder is required to be paid and shall
at all times thereafter be deemed to be an “Extended Skip Receivable”; provided
further, if the first six payments thereunder are made in full in consecutive
months, such Receivable shall no longer be deemed to be an “Extended Skip
Receivable.”
“Extended Skip Receivable” has the meaning set forth in the definition of
“Extended Discounted Receivable”.
“Extension Notice” has the meaning set forth in Section 4.6(a).
“Facility” means the facility providing for Seller to sell the Asset Portfolio
as provided in this Agreement.


Exh. I-11



--------------------------------------------------------------------------------





“Facility Account” means the account numbered 1109495 maintained by Seller in
the name of “PDC Funding Company, LLC” at JPMorgan, together with any successor
account or sub-account.
“Facility Termination Date” means the earliest of (i) the Liquidity Termination
Date and (ii) the Amortization Date.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of the Asset
Portfolio hereunder, the Federal Funds Effective Rate, at the option of such
Financial Institution, for such Financial Institution shall be the average rate
per annum at which such overnight borrowings are made on any such day. Each
determination of the Federal Funds Effective Rate shall be conclusive and
binding on Seller and the Seller Parties, except in the case of manifest error.
“Fee Letter” means the letter agreement dated as of August [10], 2018 (as
amended, restated, supplemented, or otherwise modified from time to time) among
Seller, MUFG, the MUFG Conduit, Royal Bank of Canada and Thunder Bay Funding,
LLC.
“Final Payout Date” means the date following the Amortization Date on which the
Aggregate Capital shall have been reduced to zero and all of the Aggregate
Unpaids, Obligations and all other amounts then accrued or payable to Agent, the
Purchaser Agents, the Purchasers and the other Indemnified Parties shall have
been indefeasibly paid in full in cash.
“Finance Charge Collections” means Collections consisting of Finance Charges.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
“Financial Institution Yield” means for each respective Rate Tranche Period
relating to any Capital (or portion thereof) of any of the Financial
Institutions, an amount equal to the product of the applicable Discount Rate for
such Capital (or portion thereof) multiplied by the Capital (or portion thereof)
of such Financial Institution for each day elapsed during such Rate Tranche
Period, annualized on a 360 day basis.


Exh. I-12



--------------------------------------------------------------------------------





“First Tier Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited, including, without limitation, by means of automatic funds transfer
(other than the Second-Tier Account) and which is listed on Exhibit IV.
“Fiscal Month” means any of the twelve consecutive four week or five week
accounting periods used by PDCo for accounting purposes which begin on the
Sunday after the last Saturday in April of each year and ending on the last
Saturday in April of the next year.
“Funding Agreement” means (i) this Agreement and (ii) any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit.
“Funding Source” means with respect to any Conduit (i) such Conduit’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement, provided, that if there
occurs after the date of this Agreement any change in GAAP that affects in any
material respect the calculation of any amount described in Sections 9.1(f) or
(m), Agent and Seller shall negotiate in good faith amendments to the provisions
of this Agreement that relate to the calculation of such amounts with the intent
of having the respective positions of Agent and the Purchasers and Seller after
such change in GAAP conform as nearly as possible to their respective positions
as of the date of this Agreement and, until any such amendments have been agreed
upon, the amounts described in Sections 9.1(f) or (m) shall be calculated as if
no such change in GAAP has occurred.
“Group Practice” means a dental practice that has multiple dentists with (i)
four or more offices and (ii) $200,000 or more in annual expenditures for goods
and inventory.
“Group Practice Obligor” means an Obligor that is both (i) a corporation or
other business association that has been in existence for more than five years
and (ii) a Group Practice.
“Hedge Floating Amount” means, with respect to any Hedging Agreement, all
amounts owing to Seller under, and any other Collections with respect to, such
Hedging Agreement.
“Hedge Provider” means any Person that enters into a Hedging Agreement with
Seller.
“Hedge Provider Downgrade” means the unsecured, unguaranteed, long-term debt
rating of any Hedge Provider under its then current Hedging Agreement, if any,
is reduced below A- or withdrawn by S&P or below A3 or withdrawn by Moody’s.
“Hedging Agreement” means an interest rate cap agreement or other interest rate
hedge agreement, in each case, in form and substance satisfactory to Agent,
entered into by Seller (and pledged to Agent, for the ratable benefit of the
Purchasers), as the same may from time to time be supplemented, amended,
extended, replaced or otherwise modified, in each case, in accordance with
Section 7.3(d)(iii); provided that (i) at the time such transaction is entered
into, the Hedge


Exh. I-13



--------------------------------------------------------------------------------





Provider thereunder is an Eligible Hedge Provider, (ii) Seller shall have no
payment obligations nor any Hedging Obligations under such transaction other
than the payment of up-front premiums to the Eligible Hedge Provider (and on or
prior to the date of such Hedging Agreement all such premiums payable by Seller
during the scheduled term of such Hedging Agreement shall have been duly paid in
full in advance), (iii) the notional amount with respect to such Hedging
Agreement shall be an amount at all times satisfactory to Agent, which amount
shall be $[300,000,000] until otherwise specified by Agent to Seller and (iv)
the documentation governing such hedge transaction shall be in form and
substance satisfactory to Agent.
“Hedging Obligations” means all amounts payable to a Hedge Provider under such
Hedge Provider’s Hedging Agreement, including, without limitation, the accrued
fixed amount under such Hedging Agreement and all breakage costs associated with
the termination of such Hedging Agreement.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
“Independent Governor” shall mean a member of the Board of Governors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a governor of Seller, (A) a director, officer, employee, partner, shareholder,
member, manager, governor or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Servicer, any Patterson Entity, or
any of their respective Subsidiaries or Affiliates (other than Seller), (B) a
supplier to any of the Independent Parties, (C) a Person controlling or under
common control with any partner, shareholder, member, manager, governor,
Affiliate or supplier of any of the Independent Parties, or (D) a member of the
immediate family of any director, officer, employee, partner, shareholder,
member, manager, Affiliate or supplier of any of the Independent Parties; (ii)
has prior experience as an independent director or governor for a corporation or
limited liability company whose charter documents required the unanimous consent
of all independent directors or governors thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (iii) has at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and is employed by any such
entity.
“Indemnified Amounts” has the meaning set forth in Section 10.1.


Exh. I-14



--------------------------------------------------------------------------------





“Indemnified Party” has the meaning set forth in Section 10.1.
“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of April 27, 2007, by and among Agent, US Bank, as agent
under the US Bank Contract Purchase Agreement, PDCo, PDSI, Webster and Seller,
as amended by Amendment #1 thereto, dated as of the date hereof, and as the same
may be further amended, restated supplemented or otherwise modified from time to
time.
“Interest Expense Coverage Ratio” shall have the meaning assigned to such term
in the Credit Agreement, including all defined terms used within such term which
defined terms and definitions thereof are incorporated by reference herein;
provided, however, that in the event the Credit Agreement is terminated or such
defined term is no longer used in the Credit Agreement, the respective meaning
assigned to such term immediately preceding such termination or non-usage shall
be used for purposes of this Agreement. If, after the date hereof, the Interest
Expense Coverage Ratio maintenance covenant set forth in Section 6.21 of the
Credit Agreement (or any of the defined terms used in connection with such
covenant (including the term “Interest Expense Coverage Ratio”)) is amended,
modified or waived, then the test set forth in this Agreement or the defined
terms used therein, as applicable, shall, for all purposes of this Agreement,
automatically and without further action on the part of any Person, be deemed to
be also so amended, modified or waived, if at the time of such amendment,
modification or waiver, (i) each Purchaser Agent and the Agent is a party to the
Credit Agreement and (ii) such amendment, modification or waiver is consummated
in accordance with the terms of the Credit Agreement.
“JPMorgan” means JPMorgan Chase Bank, N.A. in its individual capacity and its
successors and assigns.
“Large Receivable” means (i) each Receivable, the initial Outstanding Balance of
such Receivable on the date it was originated was not less than $75,000, (ii)
each 3D Cone Beam Receivable that was originated on or prior to November 30,
2012 and (iii) each CEREC Receivable that was originated on or prior to November
30, 2012.
“Legal Maturity Date” means the two-year anniversary of the due date of the
latest maturing Receivable in the Asset Portfolio on the date of the occurrence
of the Amortization Date.
“Leverage Ratio” shall have the meaning assigned to such term in the Credit
Agreement, including all defined terms used within such term which defined terms
and definitions thereof are incorporated by reference herein; provided, however,
that in the event the Credit Agreement is terminated or such defined term is no
longer used in the Credit Agreement, the respective meaning assigned to such
term immediately preceding such termination or non-usage shall be used for
purposes of this Agreement. If, after the date hereof, the Leverage Ratio
maintenance covenant set forth in Section 6.20 of the Credit Agreement (or any
of the defined terms used in connection with such covenant (including the term
“Leverage Ratio”)) is amended, modified or waived, then the test set forth in
this Agreement or the defined terms used therein, as applicable, shall, for all
purposes of this Agreement, automatically and without further action on the part
of any Person, be deemed to be also so amended, modified or waived, if at the
time of such


Exh. I-15



--------------------------------------------------------------------------------





amendment, modification or waiver, (i) each Purchaser Agent and the Agent is a
party to the Credit Agreement and (ii) such amendment, modification or waiver is
consummated in accordance with the terms of the Credit Agreement.
“LIBO Rate” means the rate per annum equal to the greater of (a) 0.00% and (b)
the sum of (i) (a) the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any person which takes over the
administration of that rate) for deposits in U.S. dollars, as published by
Reuters (or any successor thereto), as of 11:00 a.m. (London time) two Business
Days prior to the first day of the relevant Rate Tranche Period, and having a
maturity equal to such Rate Tranche Period, provided that, (i) if Reuters (or
any successor thereto) is not publishing such information for any reason, the
applicable LIBO Rate for the relevant Rate Tranche Period shall instead be the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any person which takes over the administration of that rate) for
deposits in U.S. dollars, as reported by any other generally recognized
financial information service as of 11:00 a.m. (London time) two Business Days
prior to the first day of such Rate Tranche Period, and having a maturity equal
to such Rate Tranche Period, and (ii) if no such London interbank offered rate
is available to Agent, the applicable LIBO Rate for the relevant Rate Tranche
Period shall instead be the rate determined by Agent to be the rate at which
MUFG offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Rate Tranche Period, in the approximate
amount to be funded at the LIBO Rate and having a maturity equal to such Rate
Tranche Period, divided by (b) one minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against Agent in respect of Eurocurrency liabilities, as
defined in Regulation D of the Board of Governors of the Federal Reserve System
as in effect from time to time (expressed as a decimal), applicable to such Rate
Tranche Period plus (ii) 1.00% per annum. The LIBO Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
“Liquidity Termination Date” means August 9, 2019, as extended by the mutual
agreement of Seller, Agent, the Purchaser Agents and the Purchasers.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
“Loss Multiple” means (i) 3.5 if the Leverage Ratio is less than or equal to
3.00x and (ii) 4.5 if the Leverage Ratio is greater than 3.00x, in each case as
of the last day of the immediately preceding fiscal quarter.
“Loss-to-Liquidation Ratio” means, on any date, an amount equal to the quotient
of (i) the Loss Amount divided by (ii) the sum of (x) the total Collections that
reduce the Outstanding Balance on the Receivables during the immediately
preceding Fiscal Month, plus (y) the Loss Amount,
where:


Exh. I-16



--------------------------------------------------------------------------------





Loss Amount
=    The positive number representing the difference between (i) the Outstanding
Balance of all Receivables which became Defaulted Receivables during the
immediately preceding Fiscal Month minus (ii) the Outstanding Balance of all
Receivables which ceased to continue to be Defaulted Receivables (solely as a
consequence of any Obligor making a payment on any Defaulted Receivable) during
the immediately preceding Fiscal Month. The Loss Amount shall not be less than
“zero”.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Performance Provider to perform its obligations under the Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) any Purchaser’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.
“Modified Receivable” means a Receivable as to which the payment terms of the
related Contract have been extended or modified for credit reasons since the
origination of such Receivable.
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to Agent and each Purchaser
Agent pursuant to Section 8.5.
“Moody’s” means Moody’s Investors Service, Inc.
“MUFG” has the meaning set forth in the Preliminary Statements to this
Agreement.
“MUFG Conduit” has the meaning set forth in the Preliminary Statements to this
Agreement.
“MUFG Roles” has the meaning set forth in Section 14.13(a).
“Net Portfolio Balance” means, at any time, the aggregate Outstanding Balance of
all Eligible Receivables at such time reduced by the sum of the following
amounts, without duplication: (i) the aggregate amount by which the Outstanding
Balance of all Eligible Receivables of each Obligor and its Affiliates exceeds
the Concentration Limit for such Obligor, plus (ii) the aggregate amount by
which the Outstanding Balance of all Eligible Receivables that are Veterinary
Receivables, exceeds 7.5% of the aggregate Outstanding Balance of all
Receivables, plus (iii) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables that are EagleSoft Software Receivables, exceeds 1.5%
of the aggregate Outstanding Balance of all Receivables, plus (iv) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables that are
EagleSoft Computer Receivable (also


Exh. I-17



--------------------------------------------------------------------------------





referred to as a “Patterson Computer Receivable”), exceeds 2.0% of the aggregate
Outstanding Balance of all Receivables, plus (v) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables that are Large Receivable
for which the related Contract requires that payment in full of the Outstanding
Balance of such Receivable be made later than 64 months after the date such
Receivable was originated, exceeds 25.0% of the aggregate Outstanding Balance of
all Receivables, plus (vi) the aggregate amount by which the Outstanding Balance
of all Eligible Receivables that are Discounted Receivables, exceeds [7.5]% of
the aggregate Outstanding Balance of all Receivables, plus (vi) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables that are
Special Market Receivables, exceeds 5.0% of the aggregate Outstanding Balance of
all Receivables, plus (vii) the aggregate amount by which the Outstanding
Balance of all Eligible Receivables that are either Discounted Receivables or
Skip Receivables, exceeds [12.5]% of the aggregate Outstanding Balance of all
Receivables, plus (viii) the aggregate amount by which the Outstanding Balance
of all Eligible Receivables that are Extended Discounted Receivables, exceeds
[20.0]% of the aggregate Outstanding Balance of all Receivables, plus (ix) the
aggregate amount by which the Outstanding Balance of all Eligible Receivables
that are either Extended Discounted Receivables or Extended Skip Receivables,
exceeds [25.0]% of the aggregate Outstanding Balance of all Receivables, plus
(x) the excess of the aggregate Outstanding Balance of all Eligible Receivables
that are EagleSoft Software Receivables over the aggregate EagleSoft Software
Receivable Discounted Balance of all such Receivables.
“Non-Renewing Financial Institution” has the meaning set forth in Section
4.6(a).
“Obligations” shall have the meaning set forth in Section 2.1.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to accounts
or notes receivable sold by such Person, (ii) any liability under any sale and
leaseback transaction which is not a capitalized lease, (iii) any liability
under any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person, (iv) any receivables purchase or
financing facility or (v) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (v) all operating leases.
“Originated Receivable” means all indebtedness and other obligations owed to
Seller or an Originator (at the time it arises, and before giving effect to any
transfer or conveyance under the Receivables Sale Agreement or hereunder) or in
which Seller or an Originator has a security interest or other interest,
including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible,
arising in connection with the sale, licensing or financing of goods or the
rendering of services by an Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an


Exh. I-18



--------------------------------------------------------------------------------





individual invoice, shall constitute an Originated Receivable separate from an
Originated Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Originated Receivable regardless of whether the account
debtor, any Originator or Seller treats such indebtedness, rights or obligations
as a separate payment obligation.
“Originator” means each of PDSI and Webster, in their respective capacities as
seller under the Receivables Sale Agreement and any other seller from time to
time party thereto.
“Other Costs” shall have the meaning set forth in Section 10.3.
“Other Sellers” shall have the meaning set forth in Section 10.4.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 12.2.
“Patterson Entity” means each of PDCo and each Originator and their respective
successors and assigns.
“Payment Instruction” has the meaning set forth in Section 1.4.
“Payment Rate” means, at any time of determination, the ratio (expressed as a
percentage) of (a) the total amount of Collections that reduce the Outstanding
Balance on the Receivables during such Fiscal Month to (b) the aggregate
Outstanding Balance of Receivables as of the inception of such Fiscal Month.
“PDCo” has the meaning set forth in the preamble to this Agreement.
“PDSI” means Patterson Dental Supply, Inc., a Minnesota corporation, together
with its successors and assigns.
“Performance Provider” means PDCo in its capacity as Provider under the
Performance Undertaking.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of May 10, 2002, by Performance Provider in favor of Seller, substantially in
the form of Exhibit XI, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Permitted Investments” means (a) evidences of indebtedness maturing within
thirty days after the date of loan thereof, issued by, or guaranteed by the full
faith and credit of, the federal government of the United States, (b) repurchase
agreements with banking institutions or broker-dealers registered under the
Securities Exchange Act of 1934 which are fully secured by obligations of the
kind specified in clause (a), (c) money market funds (i) rated not lower than


Exh. I-19



--------------------------------------------------------------------------------





the highest rating category from Moody’s and “AAA m” or “AAAm-g,” from S&P or
(ii) which are otherwise acceptable to Agent or (d) commercial paper issued by
any corporation incorporated under the laws of the United States and rated at
least “A-1+” (or the equivalent) by S&P and at least “P-1” (or the equivalent)
by Moody’s.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“P.O. Box” means a locked postal box located in a United States post office to
which Obligors remit payments of Receivables.
“Postal Notice” means a notice from an Originator directing the United States
post office where any P.O. Box is located to transfer control of such P.O. Box
to Agent, which notice shall be substantially in the form of Exhibit XII.
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Prior Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by MUFG or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Principal Collections” means Collections other than Finance Charge Collections.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group, adjusted as necessary to give effect to
the application of the terms of Section 4.6, and (b) for each Conduit, a
percentage equal to (i) the Conduit Purchase Limit of such Conduit, divided by
(ii) the aggregate amount of all Conduit Purchase Limits of all Conduits
hereunder.
“Purchase” has the meaning set forth in Section 1.1(a).
“Purchase Limit” means $525,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).
“Purchase Notice” has the meaning set forth in Section 1.2(a).
“Purchaser Agent Roles” has the meaning set forth in Section 14.13(b).
“Purchaser Agents” has the meaning set forth in the preamble to this Agreement.


Exh. I-20



--------------------------------------------------------------------------------





“Purchaser Group” means with respect to (i) each Conduit, a group consisting of
such Conduit, its Purchaser Agent and its Related Financial Institution(s), (ii)
each Financial Institution, a group consisting of such Financial Institution,
the Conduit for which such Financial Institution is a Related Financial
Institution, its Purchaser Agent and each other Financial Institution that is a
Related Financial Institution for such Conduit (if any) and (iii) each Purchaser
Agent, a group consisting of such Purchaser Agent and the Conduit and Related
Financial Institution(s) for which such Purchaser Agent is acting as Purchaser
Agent hereunder.
“Purchasers” means each Conduit and each Financial Institution.
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
“Rate Tranche Period” means, with respect to any portion of the Asset Portfolio
held by a Financial Institution:
(a)    if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the LIBO Rate, a period of
one month, or such other period as may be mutually agreeable to the applicable
Financial Institution and Seller, commencing on a Business Day selected by
Seller or the applicable Financial Institution pursuant to this Agreement. Such
Rate Tranche Period shall end on the day in the applicable succeeding calendar
month which corresponds numerically to the beginning day of such Rate Tranche
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Rate Tranche Period shall end on the last
Business Day of such succeeding month; or
(b)    if Financial Institution Yield for any portion of such Financial
Institution’s Capital is calculated on the basis of the Alternate Base Rate, a
period commencing on a Business Day selected by Seller and agreed to by the
applicable Financial Institution, provided no such period shall exceed one
month.
If any Rate Tranche Period would end on a day which is not a Business Day, such
Rate Tranche Period shall end on the next succeeding Business Day, provided,
however, that in the case of Rate Tranche Periods corresponding to the LIBO
Rate, if such next succeeding Business Day falls in a new month, such Rate
Tranche Period shall end on the immediately preceding Business Day. In the case
of any Rate Tranche Period for any portion of any Financial Institution’s
Capital which commences before the Amortization Date and would otherwise end on
a date occurring after the Amortization Date, such Rate Tranche Period shall end
on the Amortization Date. The duration of each Rate Tranche Period which
commences after the Amortization Date shall be of such duration as selected by
the applicable Financial Institution.
“Ratings Request” has the meaning as specified in Section 10.2(c).
“Receivable” means at any time, each and every Originated Receivable that has
been identified for sale to Seller in any Sale Assignment (as defined in the
Receivables Sale Agreement), including all schedules thereto, delivered pursuant
to Section 1.1(a)(ii) of the Receivables Sale Agreement.


Exh. I-21



--------------------------------------------------------------------------------





“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of May 10, 2002, by and among the Originators and Seller, as amended,
restated, supplemented or otherwise modified from time to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Funding Source or
Purchaser with the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency.
“Related Equipment” means with respect to any Receivable, the goods sold or
licensed to or financed for the Obligor which sale, licensing or financing gave
rise to such Receivable and all financing statements or other filings with
respect thereto.
“Related Financial Institution” means with respect to each Conduit, each
Financial Institution set forth opposite such Conduit’s name on Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.
“Related Security” means, with respect to any Receivable:
(i)    all of Seller’s interest in the Related Equipment or other inventory and
goods (including returned or repossessed inventory or goods), if any, the sale,
licensing or financing of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,


Exh. I-22



--------------------------------------------------------------------------------





(iii)    all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records related to such Receivable,
(vi)    all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement and the Performance Undertaking,
(vii)    all of Seller’s right, title and interest in and to each Lock-Box, P.O.
Box and Collection Account, and any and all agreements related thereto,
(viii)    all of Seller’s right, title and interest in, to and under the Hedging
Agreements,
(ix)    all Collections in respect thereof, and
(x)    all proceeds of such Receivable and any of the foregoing.
“Repossessed” means that, with respect to any Related Equipment, the applicable
Originator or its agent has obtained possession, control and dominion of such
Related Equipment from the related Obligor.
“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

Aggregate Reduction
Required Notice Period
≤$100,000,000
two Business Days
>$100,000,000 to $250,000,000
five Business Days
≥$250,000,000
ten Business Days



“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 75% of the aggregate Commitments and
the Conduits with Conduit Purchase Limits in excess of 75% of the aggregate
amount of all Conduit Purchase Limits of all Conduits hereunder.
“Required Ratings” has the meaning as specified in Section 10.2(c).
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of membership units of Seller
now or hereafter


Exh. I-23



--------------------------------------------------------------------------------





outstanding, except a dividend payable solely in shares of that class of
membership units or in any junior class of membership units of Seller, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of
membership units of Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreement), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of membership units of Seller now or hereafter outstanding,
and (v) any payment of management fees by Seller (except for reasonable
management fees to the Originators or their Affiliates in reimbursement of
actual management services performed).
“RPA Deferred Purchase Price” has the meaning set forth in Section 1.6.
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.
“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Second-Tier Account” means the account numbered 4910006458 maintained by Seller
in the name of “PDC Funding Company, LLC” at MUFG Union Bank, N.A., together
with any successor account or sub-account.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
“Seller Party” has the meaning set forth in the preamble to this Agreement.
“Servicer” means at any time the Person (which may be Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
“Servicing Fee” has the meaning set forth in Section 8.6.
“Settlement Date” means (A) the 19th day of each calendar month, and (B) the
last day of the relevant Rate Tranche Period in respect of each portion of
Capital of any Financial


Exh. I-24



--------------------------------------------------------------------------------





Institution; or, in each case, if such day is not a Business Day, then the first
Business Day thereafter.
“Settlement Period” means (i) in respect of the Capital of any Conduit, each
Accrual Period and (ii) in respect of each portion of Capital of any Financial
Institution, the entire Rate Tranche Period of such portion of Capital.
“Skip Receivable” has the meaning set forth in the definition of “Discounted
Receivable”.
“Special Market Receivables” means any Receivable that both (i) the Obligor of
which is a Group Practice Obligor and (ii) was originated by the “Special
Markets” division (or any other division that is the successor thereof) of PDSI.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to clause
(iii) of the proviso to the penultimate sentence of Section 4.6(b)) of such
Terminating Financial Institution, minus an amount equal to 2% of such
Commitment.
“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (iii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Financial
Institution, minus an amount equal to 2% of such Commitment, minus (b) the
Capital funded by such Terminating Financial Institution.
“Terminating Financial Institution” has the meaning set forth in Section 4.6(b).
“Terminating Rate Tranche” has the meaning set forth in Section 4.3(b).
“Termination Date” has the meaning set forth in Section 2.2(d).
“Termination Percentage” has the meaning set forth in Section 2.2(d).
“Transaction Documents” means, collectively, this Agreement, the Prior
Agreement, each Purchase Notice, the Receivables Sale Agreement, the Performance
Undertaking, the Intercreditor Agreement, each Collection Account Agreement, the
Hedging Agreements, each Fee Letter, the Subordinated Note (as defined in the
Receivables Sale Agreement), the Closing Date Assignment Agreement and all other
instruments, documents and agreements executed and


Exh. I-25



--------------------------------------------------------------------------------





delivered in connection herewith or in connection with the Prior Agreement, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“US Bank” means U.S. Bank National Association, a national banking association,
together with its successors and assigns.
“US Bank Contract Purchase Agreement” means that certain Contract Purchase
Agreement, dated as of April 27, 2007, by and among PDC Funding Company II, LLC,
certain financial institutions party thereto and US Bank, as agent, as amended,
restated, supplemented or otherwise modified from time to time.
“US Bank Receivable” means each receivable identified on a schedule to the US
Bank Contract Purchase Agreement (or in any other writing delivered pursuant
thereto) as a receivable to be sold thereunder and identified at least by the
obligor thereof and the outstanding principal amount thereof.
“Veterinary Receivable” means a Receivable arising from the sale or financing by
Webster of veterinary equipment.
“Webster” means Webster Veterinary Supply, Inc., a Minnesota corporation,
together with its successors and assigns.
“Weighted Average Remaining Months Without Repayment” means, as of the last day
of each Fiscal Month, the number of months following such date of determination
equal to:
(a)    the sum, with respect to each Extended Discounted Receivable of the
product of (i) the number of months remaining under the related Contract for
each Extended Discounted Receivable for which the related Obligor is not
required to make an installment payment for such month, times (ii) the
Outstanding Balance of such Extended Discounted Receivable;
divided by:
(b)    the aggregate Outstanding Balance at such time of all Extended Discounted
Receivable.
“Weighted Average Remaining Months Without Repayment Spike” means, on any date
of determination, the highest Weighted Average Remaining Months Without
Repayment observed over the twelve immediately preceding Fiscal Months.
All accounting terms defined directly or by incorporation in this Agreement or
the Receivables Sale Agreement shall have the defined meanings when used in any
certificate or other document delivered pursuant thereto unless otherwise
defined therein. For purposes of this Agreement, the Receivables Sale Agreement
and all such certificates and other documents, unless the context otherwise
requires: (a) accounting terms not specifically defined herein shall


Exh. I-26



--------------------------------------------------------------------------------





be construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC
in the State of Illinois, and not specifically defined herein, are used herein
as defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section are references
to such Section in such agreement (or the certificate or other document in which
the reference is made), and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any
law, rule, regulation, or directive of any governmental or regulatory authority
refer to such law, rule, regulation, or directive, as amended from time to time
and include any successor law, rule, regulation, or directive; (h) references to
any agreement refer to that agreement as from time to time amended or
supplemented or as the terms of such agreement are waived or modified in
accordance with its terms; (i) references to any Person include that Person’s
successors and assigns; (j) headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof; (k) unless otherwise provided, in the calculation of time from a
specified date to a later specified date, the term “from” means “from and
including”, and the terms “to” and “until” each means “to but excluding”; (l)
terms in one gender include the parallel terms in the neuter and opposite
gender; and (m) the term “or” is not exclusive.






Exh. I-27



--------------------------------------------------------------------------------








EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
MUFG Bank, Ltd., as Agent
1221 Avenue of the Americas
6th Floor
New York, New York 10020
MUFG Bank, Ltd., as a Purchaser Agent
1221 Avenue of the Americas
6th Floor
New York, New York 10020
Attention: ABS Surveillance
Royal Bank of Canada, as a Purchaser Agent
One Liberty Plaza, 5th Floor
New York, NY 10006-1404
Attention: Securitization Finance Managing Director
with a copy to:
RBC Capital Markets
Two Little Falls Centre
2751 Centerville Road, Suite 212
Wilmington, DE 19808
Attention: Conduit Management


Re: PURCHASE NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of December 3, 2010, by and among PDC Funding Company, LLC,
a Minnesota limited liability company (“Seller”), Patterson Companies, Inc., a
Minnesota corporation, as Servicer, the Financial Institutions party thereto,
the Conduits party thereto, the Purchaser Agents party thereto and MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”). Capitalized terms used herein shall have the meanings
assigned to such terms in (or by reference in) the Receivables Purchase
Agreement.


Exh. II-1



--------------------------------------------------------------------------------





Each of the Agent and each Purchaser Agent is hereby notified of the following
Purchase:
Purchase Price:
$   
Portion of the Purchase Price Payable by the MUFG Conduit’s Purchaser Group:
$   
Date of Purchase:
   
Requested Discount Rate:
[LIBO Rate] [Prime Rate] [indexed Commercial Paper rate]



Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )
    
Please advise [Name] at telephone no ( ) _________________ if any Conduit will
not be making this purchase.
In connection with the Purchase to be made on the above listed “Date of
Purchase” (the “Purchase Date”), the Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Purchase):
(i)    the representations and warranties of the Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from the
proposed Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;
(iii)    the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the Net Portfolio Balance equals or
exceeds the sum of (i) the Aggregate Capital, plus (ii) the Credit Enhancement
(in each case as of the Purchase Date);
(iv)    the amount of Aggregate Capital is $________ after giving effect to the
Purchase to be made on the Purchase Date; and
(v)    if required to be in effect pursuant to Section 7.3, the Hedging
Agreements are and will be in full force and effect on the Purchase Date.
Very truly yours,


Exh. II-2



--------------------------------------------------------------------------------







PDC Funding Company, LLC




By:    
Name:
Title:






Exh. II-3



--------------------------------------------------------------------------------






EXHIBIT III
Places of Business of the Seller Parties;
Locations of Records;
Federal Employer Identification Number(s)
On file with Agent.




Exh. III-1



--------------------------------------------------------------------------------






EXHIBIT IV
P.O. Boxes, Lock Boxes
Collection Banks; Collection Accounts
On file with Agent.




Exh. IV-1



--------------------------------------------------------------------------------






EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: MUFG Bank, Ltd., as Agent
This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Receivables Purchase Agreement, dated as of December 3, 2010 (as
amended, restated or otherwise modified from time to time, the “Agreement”), by
and among PDC Funding Company, LLC, a Minnesota limited liability company (the
“Seller”), Patterson Companies, Inc., a Minnesota corporation (the “Servicer”),
the Financial Institutions party thereto, the Conduits party thereto, the
Purchaser Agents party thereto and MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.), as agent for such Purchasers. Capitalized terms
used and not otherwise defined herein are used with the meanings attributed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ________ of [Insert name of applicable entity] (the
“Applicable Party”).
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Applicable Party and its Subsidiaries during the accounting
period covered by the attached financial statements.
3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate, except as set forth in paragraph 5 below.
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.
5.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Applicable Party has taken, is
taking, or proposes to take with respect to each such condition or event.
6. As of the date hereof, the jurisdiction of organization of Seller is
Minnesota, the jurisdiction of organization of the Servicer is Minnesota, each
of Seller and the Servicer is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in Minnesota) and neither Seller nor the
Servicer has changed its jurisdiction of organization during the five years
prior to the date of the Agreement.


Exh. V-1



--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of ________, ____.
PDC Funding Company, LLC




By:    
Name:
Title:


Exh. V-2



--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE
A.
Schedule of Compliance as of __________, ____, with Section ____ of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the Fiscal Month ended:




Exh. V-3



--------------------------------------------------------------------------------






EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
__________,
[Lock-Box Bank/Concentration Bank/Depositary Bank]
Re:    [Name of Originator]
Ladies and Gentlemen:
Reference is hereby made to P.O. Box #________ in [city, state, zip code] (the
“Lock-Box”) of which you have exclusive control for the purpose of receiving
mail and processing payments therefrom pursuant to that certain [name of
lock-box agreement] between you and [____________________] (the “Company”) dated
________ (the “Agreement”). You hereby confirm your agreement to perform the
services described therein. Among the services you have agreed to perform
therein, is to endorse all checks and other evidences of payment, and credit
such payments to the Company’s checking account no. ____ maintained with you in
the name of the Company (the “Lock-Box Account”).
[The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement (as amended, restated, supplemented or otherwise modified from time to
time), dated as of May 10, 2002 among the Company, [_______], PDC Funding
Company, LLC (“Seller”) and other parties from time to time party thereto, the
Company has transferred all of its right, title and interest in and to, and
exclusive ownership and control of, the Lock-Box and the Lock-Box Account to
Seller.] The Company and Seller hereby request that the name of the Lock-Box
Account be changed to “PDC Funding Company, LLC”.
The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that (i) if at any time you receive any instruction originated by MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), (together with its
successors and assigns, “MUFG”) directing the disposition of funds in the
Lock-Box Account you will comply with such instruction without further consent
of the Company, Seller or any other party, provided, that until you receive
notice in the form attached hereto as Annex A (a “Default Notice”) from MUFG,
Seller and Patterson Companies, Inc., as servicer (the “Servicer”), shall be
entitled to give instructions directing the disposition of funds in the Lock-Box
Account; and (ii) upon receiving the Default Notice, (A) you will take all
instructions regarding the Lock-Box Account and the disposition of funds therein
solely from MUFG, (B) the name of the Lock-Box Account will be changed to MUFG
for itself and as agent (or any designee of MUFG) and MUFG will have exclusive
ownership of and access to and sole control of the Lock-Box and the Lock-Box
Account, and neither the Company, Servicer, Seller, nor any of their respective
affiliates will have any control of the Lock-Box or the Lock-Box Account or any
access thereto, (C) you will either continue to send the funds from the Lock-Box
to the Lock-Box Account, or will redirect the funds as MUFG may otherwise
request, (D) you will transfer monies on deposit in the Lock-Box Account, at any
time, as directed by MUFG, (E) all services to be performed by you under the
Agreement will be


Exh. VI-1



--------------------------------------------------------------------------------





performed on behalf of MUFG, and (F) all correspondence or other mail that you
have agreed to send to the Company, Servicer or Seller will be sent to MUFG at
the following address:
MUFG Bank, Ltd., as Agent
1221 Avenue of the Americas
6th Floor
New York, New York 10020
Moreover, upon such notice, MUFG for itself and as agent will have all rights
and remedies given to the Company (and Seller, as the Company’s assignee and
Servicer, as the Seller’s designee) under the Agreement. Seller agrees, however,
to continue to pay all fees and other assessments due thereunder at any time.
You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by MUFG for the purpose of receiving funds
from the Lock-Box are subject to the liens of MUFG for itself and as agent, and
will not be subject to deduction, set-off, banker’s lien or any other right you
or any other party may have against the Company, Servicer or Seller.
You hereby acknowledge and agree that (i) you are executing this letter
agreement and agree to perform hereunder in your capacity as a “bank” as defined
in Section 9-102 of the UCC; (ii) the Lock-Box Account is a “Deposit Account” as
defined in Section 9-102(a)(29) of the UCC; (iii) regardless of any provision in
any other agreement, for purposes of the UCC, Illinois shall be deemed to be
your jurisdiction (with the meaning of Section 9-304 of the UCC); (iv) there are
no agreements entered into between you and/or the Company, Servicer or Seller
with respect to the Lock-Box Account, except the Agreement; (v) you have not
entered into, and until termination of this letter agreement will not enter
into, any agreement with any other party relating to the Lock-Box Account and/or
any financial assets credited thereto pursuant to which you have agreed to
comply with instructions (within the meaning of Section 9-104 of the UCC) of
such other party; (vi) you will not change the name or account number of the
Lock-Box Account without the prior written consent of MUFG; (vii) you have not
entered into, and until termination of this letter agreement will not enter
into, any agreement purporting to limit or condition your obligation to comply
with instructions; (viii) except for the claims and interest of MUFG and Seller
in the Lock-Box Account or funds deposited or credited thereto, you do not know
of any lien on or claim to, or interest in the Lock-Box Account; and (ix) if any
party asserts any lien, encumbrance or similar process against the Lock-Box
Account, you will promptly notify MUFG and Seller thereof. All references herein
to the “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of Illinois.
You hereby agrees not to institute or to join any other person or entity in
instituting, any suit pursuant to Title 11, United States Code, or any similar
suit or proceeding under then applicable state or federal law providing for the
relief of debtors or the protection of creditors, against the Seller based upon
claims arising from the Account or this Agreement prior to the date which is one
year and one day after all obligations of the Seller to the Agent and the
purchasers and other secured parties that it represents have been fully paid and
performed; provided, however, that the foregoing shall not limit your rights to
file any claim in or otherwise take any


Exh. VI-2



--------------------------------------------------------------------------------





similar administrative action with respect to any insolvency proceeding that was
instituted by another party (so long as such party is not your affiliate)
against the Seller to the you have otherwise complied with its obligations under
this paragraph.
THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.
This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.


[Signature Pages Follow]


Exh. VI-3



--------------------------------------------------------------------------------









Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.
Very truly yours,


[applicable Originator]


By:    
Name:
Title:




[PDC Funding Company, LLC]




By:    
Name:
Title:




Patterson Companies, Inc.




By:    
Name:
Title:






Acknowledged and agreed to
this ____ day of
[COLLECTION BANK]


By:                    
Name:
Title:






Exh. VI-4



--------------------------------------------------------------------------------









MUFG Bank, Ltd., as Agent


By:                    
Name:
Title:


Exh. VI-5



--------------------------------------------------------------------------------





ANNEX A
FORM OF NOTICE
[On letterhead of MUFG Bank, Ltd.]
__________,
[Collection Bank/Depositary Bank/Concentration Bank]
Re:    [Patterson Companies, Inc./PDC Funding Company, LLC]
Ladies and Gentlemen:
We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [applicable Originator], PDC Funding Company, LLC,
Patterson Companies, Inc., you and us, to have the name of, and to have
exclusive ownership and control of, account number [_______] (the “Lock-Box
Account”) maintained with you, transferred to us. You are hereby instructed not
to accept any direction, instructions or entitlement orders with respect to the
Lock-Box Account or the funds credited thereto from any person or entity other
than us, unless otherwise ordered by a court of competent jurisdiction. [The
Lock-Box Account will henceforth be a zero-balance account, and funds deposited
in the Lock-Box Account should be sent at the end of each day to ________.] You
have further agreed to perform all other services you are performing under that
certain agreement dated ________ between you and [applicable Originator] on our
behalf.
We appreciate your cooperation in this matter.
Very truly yours,


MUFG BANK, LTD.




By:    
Name:
Title:




Exh. VI-6



--------------------------------------------------------------------------------






EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ________, ____, by and between ____________________ (“Assignor”)
and ____________________ (“Assignee”).
PRELIMINARY STATEMENTS
A.    This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Third Amended and Restated Receivables
Purchase Agreement, dated as of December 3, 2010, by and among PDC Funding
Company, LLC, a Minnesota limited liability company, Patterson Companies, Inc.,
a Minnesota corporation, as Servicer, the Financial Institutions party thereto,
the Conduits party thereto, the Purchaser Agents party thereto and MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Agent (as amended,
modified or restated from time to time, the “Purchase Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings set forth
or incorporated by reference in the Purchase Agreement.
B.    Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and
C.    Assignor is selling and assigning to Assignee __________% (the
“Transferred Percentage”) of all of Assignor’s rights and obligations under the
Purchase Agreement and the Transaction Documents, including, without limitation,
the Transferred Percentage of Assignor’s Commitment and (if applicable) the
Transferred Percentage of the Capital of Assignor as set forth herein.
AGREEMENT
The parties hereto hereby agree as follows:
1.    The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Agent in its sole and absolute discretion) following
the date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (the “Effective Notice”) is delivered by the Agent to the
Conduit in the Assignor’s and Assignee’s Purchaser Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Financial Institution
party to the Purchase Agreement for all purposes thereof as if Assignee were an
original party thereto and Assignee agrees to be bound by all of the terms and
provisions contained therein.
2.    If Assignor has no outstanding Capital under the Purchase Agreement, on
the Effective Date, Assignor shall be deemed to have hereby transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from


Exh. VII-1



--------------------------------------------------------------------------------





Assignor, the Transferred Percentage of Assignor’s Commitment and all rights and
obligations associated therewith under the terms of the Purchase Agreement,
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under Article I of the Purchase Agreement.
3.    If Assignor has any outstanding Capital under the Purchase Agreement, at
or before 12:00 noon, local time of Assignor, on the Effective Date Assignee
shall pay to Assignor, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding Capital of Assignor
(such amount, being hereinafter referred to as the “Assignee’s Capital”); (ii)
all accrued but unpaid (whether or not then due) Financial Institution Yield
attributable to the Transferred Percentage of Assignor’s Capital; and (iii)
accruing but unpaid fees and other costs and expenses payable in respect of
Transferred Percentage of Assignor’s Capital for the period commencing upon each
date such unpaid amounts commence accruing, to and including the Effective Date
(the “Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to have
sold, transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s (i) Commitment and (ii) Capital (if
applicable) and all related rights and obligations under the Purchase Agreement
and the Transaction Documents, including, without limitation, the Transferred
Percentage of Assignor’s future funding obligations under Article I of the
Purchase Agreement.
4.    Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.
5.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
6.    By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent and the other Financial
Institutions in the Assignor’s and Assignee’s Purchaser Group as follows: (a)
other than the representation and warranty that it has not created any Adverse
Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Seller Party, any Obligor, any Affiliate of any Seller Party or the performance
or observance by any Seller Party, any Obligor, any Affiliate of any Seller
Party of any of their respective obligations under the Transaction Documents or
any other instrument or document furnished pursuant thereto or in


Exh. VII-2



--------------------------------------------------------------------------------





connection therewith; (c) Assignee confirms that it has received a copy of the
Purchase Agreement and copies of such other Transaction Documents, and other
documents and information as it has requested and deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement; (d)
Assignee will, independently and without reliance upon the Agent, any Conduit,
the Seller or any other Financial Institution or Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Purchase
Agreement and the Transaction Documents; (e) Assignee appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under the Transaction Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (f)
Assignee appoints and authorizes _______________ to take such action on its
behalf and to exercise such powers under the Transaction Documents as are
delegated to the Purchaser Agent for the Assignee’s Purchaser Group by the terms
thereof, together with such powers as are reasonably incidental thereto; (g)
Assignee agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Financial
Institution (including, without limitation, as a Related Financial Institution)
or, when applicable, as a Purchaser; and (h) Assignee agrees to be bound by the
terms of the Intercreditor Agreement.
7.    Each party hereto represents and warrants to and agrees with the Agent
that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Article I and Sections 4.1 and 14.6
thereof.
8.     [The Assignor has paid in full the RPA Deferred Purchase Price allocable
to the Assignor’s pro rata portion of the Asset Portfolio as of the date hereof,
as determined by the Agent prior to giving effect to the transactions
contemplated hereby.] [The Assignee hereby assumes in full the RPA Deferred
Purchase Price allocable to the Assignor’s pro rata portion of the Asset
Portfolio as of the date hereof, as determined by the Agent prior to giving
effect to the transactions contemplated hereby.]
9.    Schedule I hereto sets forth the revised Commitment of Assignor, the
Conduit for which Assignee shall act as a Related Financial Institution and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.
10.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
11. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior Indebtedness of any
Conduit or any Financial Institution or Funding Source that is a special purpose
bankruptcy remote entity, it will not institute against, or join any other
Person in instituting against, any Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.


Exh. VII-3



--------------------------------------------------------------------------------





[Signature Pages Follow]




[ASSIGNOR]




By:    
Name:
Title:




[ASSIGNEE]




By:    
Name:
Title:


Exh. VII-4



--------------------------------------------------------------------------------





SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date:_________________, ____
Transferred Percentage:    ______%
 
A-1
A-2
B-1
B-2
Assignor
Commitment
(prior to giving
effect to the
Assignment
Agreement)
Commitment (after giving effect to the Assignment Agreement)
Outstanding
Capital
(if any)
Ratable Share
of Outstanding
Capital
 
 
 
 
 
 



 
 
A-2
B-1
B-2
Assignee
 
Commitment (after giving effect to the Assignment Agreement)
Outstanding
Capital
(if any)
Ratable Share
of Outstanding
Capital
 
 
 
 
 
 

Assignee is a Related Financial Institution for: ________________
Address for Notices
Attention:
Phone:
Fax:


Exh. VII-5



--------------------------------------------------------------------------------





SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE
TO:______________________, Assignor
                    
                    
                    
TO:______________________, Assignee
                    
                    
                    
The undersigned, as Agent under the Third Amended and Restated Receivables
Purchase Agreement, dated as of December 3, 2010, by and among PDC Funding
Company, LLC, a Minnesota limited liability company, Patterson Companies, Inc.,
a Minnesota corporation, as Servicer, the Financial Institutions party thereto,
the Conduits party thereto, the Purchaser Agents party thereto and MUFG Bank,
Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Agent (as amended, the
“Receivables Purchase Agreement”), hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of ____________, ____
between ________, as Assignor, and _________________, as Assignee (the
“Assignment Agreement”). Terms defined in such Assignment Agreement are used
herein as therein defined.
1.    Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be __________, ____.
2.    The Conduit in the Assignor’s Purchaser Group hereby consents to the
Assignment Agreement as required by Section 12.1(b) of the Receivables Purchase
Agreement.
[3.    Pursuant to such Assignment Agreement, the Assignee is required to pay
$__________ to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]
Very truly yours,


MUFG BANK, LTD., individually and as Agent




By:    
Name:
Title:






Exh. VII-6



--------------------------------------------------------------------------------





[APPLICABLE CONDUIT]




By:    
Name:
Title:




Exh. VII-7



--------------------------------------------------------------------------------






EXHIBIT VIII
CREDIT AND COLLECTION POLICY
On file with Agent.




Exh. VIII-1



--------------------------------------------------------------------------------






EXHIBIT IX
FORM OF CONTRACT(S)
On file with Agent.




Exh. IX-1



--------------------------------------------------------------------------------






EXHIBIT X
FORM OF MONTHLY REPORT
In addition to such other information as may be included on this exhibit, each
Monthly Report should set forth the following with respect to the related
Calculation Period (as defined in the Receivables Sale Agreement): (i) the
aggregate Outstanding Balance of Receivables originated during such Calculation
Period, as well as the Net Portfolio Balance included therein, (ii) the
aggregate purchase price payable to the Originators in respect of such
purchases, specifying the Discount Factor (as defined in the Receivables Sale
Agreement) in effect for such Calculation Period and the aggregate Purchase
Price Credits (as defined in the Receivables Sale Agreement) deducted in
calculating such aggregate purchase price, (iii) the increase or decrease in the
amount outstanding under the Subordinated Note (as defined in the Receivables
Sale Agreement) as of the end of such Calculation Period after giving effect to
the application of funds toward the aggregate purchase price and the
restrictions on Subordinated Loans (as defined in the Receivables Sale
Agreement) set forth in Section 1.2(a)(ii) of the Receivables Sale Agreement,
(iv) the Weighted Average Remaining Months Without Repayment and (v) the
Weighted Average Remaining Months Without Repayment Spike.
The above is a true and accurate accounting pursuant to the terms of the Third
Amended and Restated Receivables Purchase Agreement, dated as of December 3,
2010 (as amended, restated or otherwise modified from time to time, the
“Agreement”), by and among PDC Funding Company, LLC, a Minnesota limited
liability company, Patterson Companies, Inc., a Minnesota corporation, the
Financial Institutions party thereto, the Conduits party thereto, the Purchaser
Agents party thereto and MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi
UFJ, Ltd.), as Agent, and I have no knowledge of the existence of any conditions
or events which constitute an Amortization Event or Potential Amortization
Event, as each such term is defined under the Agreement, during or at the end of
the accounting period covered by this monthly report or as of the date of this
certificate, except as set forth below.
By:                    
Name:                    
Title:                    
Company Name:            
Date:                    




Exh. X-1



--------------------------------------------------------------------------------






EXHIBIT XI
FORM OF PERFORMANCE UNDERTAKING
This Performance Undertaking (this “Undertaking”), dated as of May 10, 2002, is
executed by Patterson Companies, Inc., a Minnesota corporation (the “Provider”)
in favor of PDC Funding Company, LLC, a Minnesota limited liability company
(together with its successors and assigns, “Recipient”).
RECITALS
1.    Patterson Dental Supply, Inc. (“PDSI”), Webster Veterinary Supply, Inc.
(“Webster” and, together with PDSI, the “Originators”) and Recipient have
entered into a Receivables Sale Agreement, dated as of May 10, 2002 (as amended,
restated or otherwise modified from time to time, the “Sale Agreement”),
pursuant to which each Originator, subject to the terms and conditions contained
therein, is selling its right, title and interest in certain of its accounts
receivable to Recipient.
2.    Each Originator is a Subsidiary of Provider and Provider is expected to
receive substantial direct and indirect benefits from the sale of accounts
receivable by the Originators to Recipient pursuant to the Sale Agreement (which
benefits are hereby acknowledged).
3.    As an inducement for Recipient to purchase the Originators’ accounts
receivable pursuant to the Sale Agreement, Provider has agreed to guaranty the
due and punctual performance by each Originator of its obligations under the
Sale Agreement.
4.    Provider wishes to guaranty the due and punctual performance by each
Originator of its obligations to Recipient under or in respect of the Sale
Agreement as provided herein.
AGREEMENT
NOW, THEREFORE, Provider hereby agrees as follows:
1.    Section Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Receivables Purchase Agreement, dated as of May 10, 2002, by and among
Recipient, Provider, as Servicer, Preferred Receivables Funding Corporation, the
Financial Institutions and JPMorgan Chase Bank, N.A., as Agent (as amended,
restated or otherwise modified, the “Purchase Agreement” and, together with the
Sale Agreement, the “Agreements”). In addition:
“Obligations” means, collectively, all covenants, agreements, terms, conditions
and indemnities to be performed and observed by each Originator under and
pursuant to the Sale Agreement and each other document executed and delivered by
each such Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by each such Originator under the Sale Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason.


Exh. XI-1



--------------------------------------------------------------------------------





2.    Section Guaranty of Performance of Obligations. Provider hereby guarantees
to Recipient the full and punctual payment and performance by each Originator of
the Obligations. This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all of the Obligations of each
Originator under the Agreements and each other document executed and delivered
by each Originator pursuant to the Agreements and is in no way conditioned upon
any requirement that Recipient first attempt to collect any amounts owing by any
Originator to Recipient, the Agent or the Purchasers from any other Person or
resort to any collateral security, any balance of any deposit account or credit
on the books of Recipient, the Agent or any Purchaser in favor of any Originator
or any other Person or other means of obtaining payment. Should any Originator
default in the payment or performance of any of the Obligations, Recipient (or
its assigns) may cause the immediate performance by Provider of the Obligations
and cause any payment Obligations to become forthwith due and payable to
Recipient (or its assigns), without demand or notice of any nature (other than
as expressly provided herein), all of which are hereby expressly waived by
Provider. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the collection of any of the Receivables and Provider shall not be responsible
for any Obligations to the extent the failure to perform such Obligations by any
Originator results from Receivables being uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor.
3.    Section Provider’s Further Agreements to Pay. Provider further agrees, as
the principal obligor and not as a guarantor only, to pay to Recipient (and its
assigns), forthwith upon demand in funds immediately available to Recipient, all
reasonable costs and expenses (including court costs and legal expenses)
incurred or expended by Recipient in connection with the Obligations, this
Undertaking and the enforcement thereof, together with interest on amounts
recoverable under this Undertaking from the time when such amounts become due
until payment, at a rate of interest (computed for the actual number of days
elapsed based on a 360 day year) equal to the Prime Rate plus 2% per annum, such
rate of interest changing when and as the Prime Rate changes.
4.    Section Waivers by Provider. Provider waives notice of acceptance of this
Undertaking, notice of any action taken or omitted by Recipient (or its assigns)
in reliance on this Undertaking, and any requirement that Recipient (or its
assigns) be diligent or prompt in making demands under this Undertaking, giving
notice of any Termination Event, Amortization Event, other default or omission
by any Originator or asserting any other rights of Recipient under this
Undertaking. Provider warrants that it has adequate means to obtain from each
Originator, on a continuing basis, information concerning the financial
condition of each such Originator, and that it is not relying on Recipient to
provide such information, now or in the future. Provider also irrevocably waives
all defenses (i) that at any time may be available in respect of the Obligations
by virtue of any statute of limitations, valuation, stay, moratorium law or
other similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral. Recipient (and its assigns)
shall be at liberty, without giving notice to or obtaining the assent of
Provider and without relieving Provider of any liability under this Undertaking,
to deal with any Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Obligations, in such
manner as Recipient in its sole discretion deems fit, and to this end Provider
agrees that the validity and


Exh. XI-2



--------------------------------------------------------------------------------





enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Obligations or any part thereof or any agreement relating
thereto at any time; (b) any failure or omission to enforce any right, power or
remedy with respect to the Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Obligations or any part
thereof; (c) any waiver of any right, power or remedy or of any Termination
Event, Amortization Event, or default with respect to the Obligations or any
part thereof or any agreement relating thereto; (d) any release, surrender,
compromise, settlement, waiver, subordination or modification, with or without
consideration, of any other obligation of any person or entity with respect to
the Obligations or any part thereof; (e) the enforceability or validity of the
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Obligations or any part
thereof; (f) the application of payments received from any source to the payment
of any payment Obligations of any Originator or any part thereof or amounts
which are not covered by this Undertaking even though Recipient (or its assigns)
might lawfully have elected to apply such payments to any part or all of the
payment Obligations of such Originator or to amounts which are not covered by
this Undertaking; (g) the existence of any claim, setoff or other rights which
Provider may have at any time against any Originator in connection herewith or
any unrelated transaction; (h) any assignment or transfer of the Obligations or
any part thereof; or (i) any failure on the part of any Originator to perform or
comply with any term of the Agreements or any other document executed in
connection therewith or delivered thereunder, all whether or not Provider shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (i) of this Section 4.
5.    Section Unenforceability of Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (c) the failure of
any Originator or Provider to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations or this Undertaking, or to
take any other action required in connection with the performance of all
obligations pursuant to the Obligations or this Undertaking; or (d) if any of
the moneys included in the Obligations have become irrecoverable from any
Originator for any other reason other than final payment in full of the payment
Obligations in accordance with their terms, this Undertaking shall nevertheless
be binding on Provider. This Undertaking shall be in addition to any other
guaranty or other security for the Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security. In the
event that acceleration of the time for payment of any of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Originator or
for any other reason with respect to such Originator, all such amounts then due
and owing with respect to the Obligations under the terms of the Agreements, or
any other agreement evidencing, securing or otherwise executed in connection
with the Obligations, shall be immediately due and payable by Provider.


Exh. XI-3



--------------------------------------------------------------------------------





6.    Section Representations and Warranties. Provider hereby represents and
warrants to Recipient that:
(a)    Existence and Standing. Provider is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to have
any such governmental licenses, authorizations, consents or approvals could not
reasonably be expected to have a Material Adverse Effect.
(b)    Authorization, Execution and Delivery; Binding Effect. Provider has the
corporate power and authority and legal right to execute and deliver this
Undertaking, perform its obligations hereunder and consummate the transactions
herein contemplated. The execution and delivery by Provider of this Undertaking,
the performance of its obligations and consummation of the transactions
contemplated hereunder have been duly authorized by proper corporate
proceedings, and Provider has duly executed and delivered this Undertaking. This
Undertaking constitutes the legal, valid and binding obligation of Provider
enforceable against Provider in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally.
(c)    No Conflict; Government Consent. The execution and delivery by Provider
of this Undertaking and the performance of its obligations hereunder are within
its corporate powers, have been duly authorized by all necessary corporate
action, do not contravene or violate (i) its articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its property
and, do not result in the creation or imposition of any Adverse Claim on assets
of Provider.
(d)    Financial Statements. The consolidated financial statements of Provider
and its consolidated Subsidiaries dated as of April 28, 2001, heretofore
delivered to Recipient have been prepared in accordance with generally accepted
accounting principles consistently applied and fairly present in all material
respects the consolidated financial condition and results of operations of
Provider and its consolidated Subsidiaries as of such date and for the period
ended on such date. Since the later of (i) January 26, 2002, and (ii) the last
time this representation was made or deemed made, no event has occurred which
would or could reasonably be expected to have a Material Adverse Effect.
(e)    Taxes. Provider has filed all United States federal tax returns and all
other tax returns which are required to be filed and has paid all taxes due
pursuant to said returns or pursuant to any assessment received by Provider or
any of its Subsidiaries, except such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided. The United
States income tax returns of Provider have been audited by the Internal Revenue
Service through the fiscal year ended April 25, 1998. No federal or state tax
liens have been filed and no claims are being asserted with respect to any such
taxes. The charges, accruals and


Exh. XI-4



--------------------------------------------------------------------------------





reserves on the books of Provider in respect of any taxes or other governmental
charges are adequate.
(f)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Provider with the Securities and Exchange Commission, there are no
actions, suits or proceedings pending or, to the best of Provider’s knowledge
threatened against or affecting Provider or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect on (i) the business, properties, condition (financial or
otherwise) or results of operations of Provider and its Subsidiaries taken as a
whole, (ii) the ability of Provider to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Provider is not default with
respect to any order of any court, arbitrator or governmental body and does not
have any material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).
7.    Section Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, prior to the termination of its obligations hereunder
pursuant to Section 8, Provider: (a) will not enforce or otherwise exercise any
right of subrogation to any of the rights of Recipient, the Agent or any
Purchaser against any Originator, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Agent and the
Purchasers against any Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Provider might now have or hereafter acquire against any Originator
that arise from the existence or performance of Provider’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against any
Originator in respect of any liability of Provider to such Originator and (d)
waives any benefit of and any right to participate in any collateral security
which may be held by Beneficiaries, the Agent or the Purchasers. The payment of
any amounts due with respect to any indebtedness of any Originator now or
hereafter owed to Provider is hereby subordinated to the prior payment in full
of all of the Obligations, provided that, prior to the occurrence of any default
in the payment or performance of any of the Obligations, any Originator may
make, and Provider may accept, payments of such indebtedness in the ordinary
course. Provider agrees that, after the occurrence of any default in the payment
or performance of any of the Obligations, Provider will not demand, sue for or
otherwise attempt to collect any such indebtedness of such Originator to
Provider until all of the Obligations shall have been paid and performed in
full. If, notwithstanding the foregoing sentence, Provider shall collect,
enforce or receive any amounts in respect of such indebtedness while any
Obligations are still unperformed or outstanding, such amounts shall be
collected, enforced and received by Provider as trustee for Recipient (and its
assigns) and be paid over to Recipient (or its assigns) on account of the
Obligations without affecting in any manner the liability of Provider under the
other provisions of this Undertaking. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Provider.


Exh. XI-5



--------------------------------------------------------------------------------





8.    Section Termination of Undertaking. Provider’s obligations hereunder shall
continue in full force and effect until all Obligations are finally paid and
satisfied in full and the Purchase Agreement is terminated, provided, that this
Undertaking shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment or other satisfaction of any of the Obligations
is rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of any Originator or otherwise, as though such
payment had not been made or other satisfaction occurred, whether or not
Recipient (or its assigns) is in possession of this Undertaking. No invalidity,
irregularity or unenforceability by reason of the federal bankruptcy code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Obligations shall
impair, affect, be a defense to or claim against the obligations of Provider
under this Undertaking.
9.    Section Effect of Bankruptcy. This Undertaking shall survive the
insolvency of any Originator and the commencement of any case or proceeding by
or against any Originator under the federal bankruptcy code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the federal bankruptcy code with respect to any Originator
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which such Originator is subject shall postpone the
obligations of Provider under this Undertaking.
10.    Section Setoff. Regardless of the other means of obtaining payment of any
of the Obligations, Recipient (and its assigns) is hereby authorized at any time
and from time to time, without notice to Provider (any such notice being
expressly waived by Provider) and to the fullest extent permitted by law, to set
off and apply any deposits and other sums against the obligations of Provider
under this Undertaking, whether or not Recipient (or any such assign) shall have
made any demand under this Undertaking and although such Obligations may be
contingent or unmatured.
11.    Section Taxes. All payments to be made by Provider hereunder shall be
made free and clear of any deduction or withholding. If Provider is required by
law to make any deduction or withholding on account of tax or otherwise from any
such payment, the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, Recipient receive a net sum equal to the sum which they would have
received had no deduction or withholding been made.
12.    Section Further Assurances. Provider agrees that it will from time to
time, at the request of Recipient (or its assigns), provide information relating
to the business and affairs of Provider as Recipient may reasonably request.
Provider also agrees to do all such things and execute all such documents as
Recipient (or its assigns) may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.
13.    Section Successors and Assigns. This Performance Undertaking shall be
binding upon Provider, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by Recipient and its successors and assigns.
Provider may not assign or transfer any


Exh. XI-6



--------------------------------------------------------------------------------





of its obligations hereunder without the prior written consent of each of
Recipient and the Agent. Without limiting the generality of the foregoing
sentence, Recipient may assign or otherwise transfer the Agreements, any other
documents executed in connection therewith or delivered thereunder or any other
agreement or note held by them evidencing, securing or otherwise executed in
connection with the Obligations, or sell participations in any interest therein,
to any other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Recipient herein.
14.    Section Amendments and Waivers. No amendment or waiver of any provision
of this Undertaking nor consent to any departure by Provider therefrom shall be
effective unless the same shall be in writing and signed by Recipient, the Agent
and Provider. No failure on the part of Recipient to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.
(1)    Section Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Provider, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Provider or any Recipient may designate in writing to
the other. Each such notice or other communication shall be effective if given
by telecopy, upon the receipt thereof, if given by mail, three (3) Business Days
after the time such communication is deposited in the mail with first class
postage prepaid or if given by any other means, when received at the address
specified in this Section 15.
15.    Section GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MINNESOTA.
16.    Section CONSENT TO JURISDICTION. EACH OF PROVIDER
AND RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE AGREEMENTS OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER AND
EACH OF PROVIDER AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.
17.    Section Bankruptcy Petition. Provider hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior Indebtedness of Conduit, it will not institute against, or
join any other Person in instituting against, Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation


Exh. XI-7



--------------------------------------------------------------------------------





proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
18.    Section Miscellaneous. This Undertaking constitutes the entire agreement
of Provider with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Obligations. The provisions of this Undertaking are severable, and in any action
or proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Provider hereunder would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of Provider’s liability under this Undertaking, then, notwithstanding any
other provision of this Undertaking to the contrary, the amount of such
liability shall, without any further action by Provider or Recipient, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding. Any provisions of this
Undertaking which are prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.
* * * *


Exh. XI-8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.
PATTERSON COMPANIES, INC.




By:    
Name:
Title:


Address:




Exh. XI-9



--------------------------------------------------------------------------------






EXHIBIT XII
FORM OF POSTAL NOTICE
On file with Agent.






Exh. XII-1



--------------------------------------------------------------------------------






EXHIBIT XIII
FORM OF DPP REPORT
On file with Agent.


Exh. XIII-1



--------------------------------------------------------------------------------






SCHEDULE A
COMMITMENTS, PAYMENT ADDRESSES, CONDUIT PURCHASE LIMITS,
PURCHASER AGENTS AND RELATED FINANCIAL INSTITUTIONS

Commitments and Payment Addresses of Financial Institutions
Financial Institution
Commitment
Address
MUFG Bank, Ltd.
$350,000,000
1221 Avenue of the Americas, 6th Floor
New York, New York 10020
Attention: R. Gregory Hurst
Telephone: (212) 405-6655
Email: rhurst@us.mufg.jp
Royal Bank of Canada
$175,000,000
Royal Bank of Canada Royal Bank Plaza, North Tower
200 Bay Street, 2nd Floor
Toronto Ontario M5J2W7 Attention: Securitization Finance Telephone: (416)
842-3842
Email: conduit.management@rbccm.com
with a copy to:
Royal Bank of Canada
Two Little Falls Centre
2751 Centerville Road, Suite 212
Wilmington, DE 19808
Telephone: (302) 892-5903
Email: conduit.management@rbccm.com





Sch. A-1



--------------------------------------------------------------------------------







Conduit Purchase Limits, Payment Addresses and Related
Financial Institutions of Conduits
Conduit
Conduit Purchase Limit
Related Financial Institution(s)
Address
Victory Receivables Corporation
$350,000,000
MUFG Bank, Ltd.
c/o MUFG Bank, Ltd.
1221 Avenue of the Americas, 6th Floor
New York, New York 10020
Attention: R. Gregory Hurst
Telephone: (212) 405-6655
Email: rhurst@us.mufg.jp
Thunder Bay Funding, LLC
$175,000,000
Royal Bank of Canada
c/o Global Securitization Services, LLC
68 South Service Road
Suite 120
Melville, NY 11747
Attention: Kevin Burns
Telephone: (631) 587-4700
Email: RBCUS@gssnyc.com
with a copy to: 
Royal Bank of Canada
Two Little Falls Centre
2751 Centerville Road
Suite 212
Wilmington, DE 19808
Telephone: (302) 892-5903
Email: conduit.management@rbccm.com





Sch. A-2



--------------------------------------------------------------------------------







Purchaser Agents
Purchaser Group
Purchaser Agent
Address
Victory Receivables Corporation
MUFG Bank, Ltd.
1221 Avenue of the Americas
6th Floor
New York, New York 10020
Attention: R. Gregory Hurst
Telephone: (212) 405-6655
Email: rhurst@us.mufg.jp
Thunder Bay Funding, LLC
Royal Bank of Canada
Royal Bank of Canada 200 Vesey Street New York, NY 10281-8098
Attention: Securitization Finance
Telephone: (212) 428-6537
Email: conduit.management@rbccm.com
with a copy to:
Royal Bank of Canada
Two Little Falls Centre
2751 Centerville Road, Suite 212
Wilmington, DE 19808
Telephone: (302) 892-5903
Email: conduit.management@rbccm.com







Sch. A-3



--------------------------------------------------------------------------------






SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE AGENT AND EACH PURCHASER
AGENT ON OR PRIOR TO THE INITIAL PURCHASE AND DEEMED EXCHANGE
Documents to be delivered in Connection with this Agreement
The Seller Parties shall deliver to Agent each of the following, in each case in
form and substance reasonably acceptable to Agent:
1.
Duly executed copies of this Agreement, duly executed by the parties hereto.

2.
Duly executed copies of the December 3, 2010 Third Amendment to the Receivables
Sale Agreement.

3.
Duly executed copies of the December 3, 2010 Reaffirmation of Performance
Undertaking.

4.
Duly executed copies of the Closing Date Assignment Agreement.

5.
Duly executed copies of the December 3, 2010 First Amendment to the Collection
Account Agreement with JPMorgan, as depositary bank.

6.
Duly executed copies of the December 3, 2010 Union Bank, N.A. Securities Account
Agreement with Union Bank, N.A. as Securities Intermediary.

7.
Duly executed copies of the December 3, 2010 First Assignment and Amendment to
Intercreditor Agreement.

8.
Duly executed copies of the December 3, 2010 Fifth Amended and Restated Fee
Letter.

9.
Duly executed copies of the December 3, 2010 Agency Fee Letter.

10.
A certificate of the Secretary of Patterson Companies, Inc., dated as of
December 3, 2010, certifying as to (i) the resolutions of the Board of
Directors, (ii) a copy of such entity’s By-Laws and Articles of Incorporation
(in each case, as amended through the date thereof) and (iii) the names and
signatures of the officers authorized on its behalf to execute this Agreement
and any other documents to be delivered by it hereunder.

11.
A certificate of the Secretary of PDC Funding Company, LLC, dated as of December
3, 2010, certifying as to (i) the resolutions of the Board of Governors, (ii) a
copy of such entity’s operating agreement and certificate of formation (in each
case, as amended through the date thereof) and (iii) the names and signatures of
the officers authorized on its behalf to execute this Agreement and any other
documents to be delivered by it hereunder.



Sch. B-1



--------------------------------------------------------------------------------





12.
A certified Amendment to the operating agreement of PDC Funding Company, LLC.

13.
UCC-3 financing statement amendments (i) assigning to MUFG the UCC financing
statement naming Seller, as Debtor, and JPMorgan Chase Bank, N.A., as agent, as
Secured Party, as filed with the Minnesota Secretary of State and (ii) amending
and restating the collateral covered thereby.

14.
UCC-3 financing statement amendments (i) assigning to MUFG the UCC financing
statement naming Patterson Dental Supply, Inc., as Debtor, Seller, as Secured
Party/Assignor, and JPMorgan Chase Bank, N.A., as agent, as Secured
Party/Assignee, as filed with the Minnesota Secretary of State UCC and (ii)
amending and restating the collateral covered thereby.

15.
UCC-3 financing statement amendments (i) assigning to MUFG the UCC financing
statement naming Webster Veterinary Supply, Inc., as Debtor, Seller, as Secured
Party/Assignor, and JPMorgan Chase Bank, N.A., as agent, as Secured
Party/Assignee, as filed with the Minnesota Secretary of State UCC and (ii)
amending and restating the collateral covered thereby.

16.
A Good Standing Certificate issued by the Minnesota Secretary of State, as of a
recent date, for each of PDC Funding Company, LLC and Patterson Companies, Inc.

17.
Lien Search Reports of a recent date (including UCC, ERISA, tax, and judgment
liens) against each of Seller, Patterson Dental Supply, Inc. and Webster
Veterinary Supply, Inc., in each case from Minnesota or such other applicable
jurisdiction.

18.
An opinion of Matthew L. Levitt, General Counsel to Patterson Companies, Inc.
and its wholly-owned subsidiaries, Patterson Dental Supply, Inc., Webster
Veterinary Supply, Inc. and PDC Funding Company, LLC, dated as of December 3,
2010.

19.
An opinion of Briggs and Morgan, special counsel to Patterson Companies, Inc.
and its wholly-owned subsidiaries, Patterson Dental Supply, Inc., Webster
Veterinary Supply, Inc. and PDC Funding Company, LLC, dated as of December 3,
2010.

20.
Reliance Letters from Briggs and Morgan, each dated as of December 3, 2010
relating to bankruptcy-related and UCC opinions given in connection with the
closings of the 2002, 2004 and 2010 Receivables Purchase Agreements.

21.
Reliance Letters from General Counsel of Patterson Companies, Inc., each dated
as of December 3, 2010 relating to opinions given in connection with the
closings of the 2002, 2004 and 2010 Receivables Purchase Agreements.



Sch. B-2



--------------------------------------------------------------------------------





22.
All other documents, instruments, agreements or opinions reasonably requested by
Agent.









Sch. B-3



--------------------------------------------------------------------------------






SCHEDULE C
PAYMENT INSTRUCTIONS


On file with Agent.


Sch. C-1

